FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


EDWARD PERUTA; MICHELLE                  No. 10-56971
LAXSON; JAMES DODD; LESLIE
BUNCHER, DR.; MARK CLEARY;                 D.C. No.
CALIFORNIA RIFLE AND PISTOL             3:09-cv-02371-
ASSOCIATION FOUNDATION,                    IEG-BGS
              Plaintiffs-Appellants,

                 v.

COUNTY OF SAN DIEGO; WILLIAM D.
GORE, individually and in his
capacity as Sheriff,
               Defendants-Appellees,

STATE OF CALIFORNIA,
                         Intervenor.


      Appeal from the United States District Court
         for the Southern District of California
   Irma E. Gonzalez, Senior District Judge, Presiding
2              PERUTA V. CTY. OF SAN DIEGO

ADAM RICHARDS; SECOND                         No. 11-16255
AMENDMENT FOUNDATION;
CALGUNS FOUNDATION, INC.; BRETT                  D.C. No.
STEWART,                                      2:09-cv-01235-
            Plaintiffs-Appellants,              MCE-DAD

                    v.
                                                OPINION
ED PRIETO; COUNTY OF YOLO,
             Defendants-Appellees.


        Appeal from the United States District Court
            for the Eastern District of California
     Morrison C. England, Chief District Judge, Presiding

        Argued and Submitted En Banc June 16, 2015
                 San Francisco, California

                         Filed June 9, 2016

       Before: Sidney R. Thomas, Chief Judge and Harry
       Pregerson, Barry G. Silverman, Susan P. Graber,
    M. Margaret McKeown, William A. Fletcher, Richard A.
     Paez, Consuelo M. Callahan, Carlos T. Bea, N. Randy
           Smith and John B. Owens, Circuit Judges.

               Opinion by Judge W. Fletcher;
               Concurrence by Judge Graber;
                Dissent by Judge Callahan;
                Dissent by Judge Silverman;
                Dissent by Judge N.R. Smith
                 PERUTA V. CTY. OF SAN DIEGO                          3

                           SUMMARY*


                            Civil Rights

   The en banc court affirmed the district courts’ judgments
and held that there is no Second Amendment right for
members of the general public to carry concealed firearms in
public.

    Appellants, who live in San Diego and Yolo Counties,
sought to carry concealed firearms in public for self-defense,
but alleged they were denied licenses to do so because they
did not satisfy the good cause requirements in their counties.
Under California law, an applicant for a license must show,
among other things, “good cause” to carry a concealed
firearm. California law authorizes county sheriffs to establish
and publish policies defining good cause. Appellants contend
that San Diego and Yolo Counties’ published policies
defining good cause violate their Second Amendment right to
keep and bear arms.

    The en banc court held that the history relevant to both
the Second Amendment and its incorporation by the
Fourteenth Amendment lead to the same conclusion: The
right of a member of the general public to carry a concealed
firearm in public is not, and never has been, protected by the
Second Amendment. Therefore, because the Second
Amendment does not protect in any degree the right to carry
concealed firearms in public, any prohibition or restriction a
state may choose to impose on concealed carry — including

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4              PERUTA V. CTY. OF SAN DIEGO

a requirement of “good cause,” however defined — is
necessarily allowed by the Amendment. The en banc court
stated that there may or may not be a Second Amendment
right for a member of the general public to carry a firearm
openly in public, but the Supreme Court has not answered
that question.

    The en banc court granted the motion to intervene by the
State of California, which sought intervention after the San
Diego Sheriff declined to petition for rehearing en banc
following the panel’s decision. The en banc court held that
under the circumstances presented here, California’s motion
to intervene was timely.

    Concurring, Judge Graber, joined by Chief Judge Thomas
and Judge McKeown, wrote separately only to state that, even
if the Second Amendment applied to the carrying of
concealed weapons in public, the provisions at issue would be
constitutional.

    Dissenting, Judge Callahan, joined by Judge Silverman as
to all parts except section IV, by Judge Bea, and by Judge
N.R. Smith as to all parts except section II.B, stated that in
the context of present-day California law, the defendant
counties’ limited licensing of the right to carry concealed
firearms is tantamount to a total ban on the right of an
ordinary citizen to carry a firearm in public for self-defense.
Thus, plaintiffs’ Second Amendment rights have been
violated.

    Dissenting, Judge Silverman, joined by Judge Bea, would
hold that the challenged laws are unconstitutional under the
Second Amendment because they do not survive any form of
heightened scrutiny analysis.
              PERUTA V. CTY. OF SAN DIEGO                 5

    Dissenting, Judge N.R. Smith stated that he joined the
dissent of Judge Callahan but wrote separately only to
express his opinion that the appropriate remedy is to remand
this case to the district courts to allow them to initially
determine and apply an appropriate level of scrutiny.


                       COUNSEL

In No. 10-56971:

Paul D. Clement (argued), Bancroft PLLC, Washington,
D.C.; Paul Henry Neuharth, Jr., Paul Neuharth, Jr., APC, San
Diego, California; Carl D. Michel, Glenn S. McRoberts, Sean
A. Brady, and Bobbie K. Ross, Michel & Associates, P.C.,
Long Beach, California, for Plaintiffs-Appellants.

Edward C. DuMont (argued), Solicitor General; Gregory
David Brown, Deputy Solicitor General; Douglas J. Woods,
Senior Assistant Attorney General; Anthony R. Hakl, Deputy
Attorney General; Mark Beckington, Supervising Deputy
Attorney General; Kamala D. Harris, Attorney General of
California; Office of the California Attorney General, San
Francisco, California; for Intervenor.

James Chapin, County Counsel, Office of County Counsel,
San Diego, California, for Defendants-Appellees.

In No. 11-16255:

Alan Gura (argued), Gura & Possessky, PLLC, Alexandria,
Virginia; Donald Kilmer, Jr., Law Offices of Donald Kilmer,
San Jose, California; for Plaintiffs-Appellants.
6             PERUTA V. CTY. OF SAN DIEGO

John A. Whitesides (argued), Peter D. Halloran, and Serena
M. Warner, Angelo, Kilday & Kilduff, Sacramento,
California, for Defendants-Appellees Ed Prieto and County
of Yolo.

                           ***

Stefan B. Tahmassebi, Fairfax, Virginia; Stephen Porter
Halbrook, Fairfax, Virginia; for Amicus Curiae Congress of
Racial Equality, Inc.

John D. Ohlendorf, Peter A. Patterson, David H. Thompson,
and Charles J. Cooper, Cooper & Kirk, PLLC, Washington,
D.C., for Amicus Curiae National Rifle Association of
America, Inc.

Dan M. Peterson, Dan M. Peterson PLLC, Fairfax, Virginia;
David B. Kopel, Independence Institute, Denver, Colorado,
for Amici Curiae International Law Enforcement Educators
and Trainers Association, Law Enforcement Legal Defense
Fund, Law Enforcement Action Network, and Law
Enforcement Alliance of America.

Simon Frankel, Samantha J. Choe, Steven D. Sassman, and
Ryan M. Buschell, Covington & Burling, LLP, San
Francisco, California, for Amici Curiae Legal Community
Against Violence, Major Cities Chiefs Association,
Association of Prosecuting Attorneys, George Gascón, San
Francisco District Attorney, and Law Center to Prevent Gun
Violence.

Alan Gura, Gura & Possessky, PLLC, Alexandria, Virginia,
for Amici Curiae Second Amendment Foundation, Inc.,
Calguns Foundation, Inc., Adam Richards, and Brett Stewart.
              PERUTA V. CTY. OF SAN DIEGO                 7

John C. Eastman, Anthony T. Caso, and Karen J. Lugo,
Center for Constitutional Jurisprudence, Orange, California,
for Amici Curiae Center for Constitutional Jurisprudence,
Doctors for Responsible Gun Ownership, and Law
Enforcement Alliance of America.

Don Kates, Michel & Associates, P.C., Battle Ground,
Washington, for Amici Curiae The Gun Owners of California
and H.L. Richardson.

Neil R. O’Hanlon, Hogan Lovells US LLP, Los Angeles,
California; Jonathan L. Diesenhaus, Adam K. Levin, James
W. Clayton, and Kathryn Linde Marshall, Hogan Lovells US
LLP, Washington, D.C., for Amici Curiae Brady Center to
Prevent Gun Violence, The International Brotherhood of
Police Officers, and The Police Foundation.

John A. Whitesides and Serena M. Warner, Angelo, Kilday
& Kilduff, Sacramento, California, for Amici Curiae Edward
G. Prieto and County of Yolo.

Girard D. Lau, Solicitor General of Hawaii; Kimberly
Tsumoto Guidry, First Deputy Solicitor General; Robert T.
Takatsuji, Deputy Solicitor General; Department of the
Attorney General, Honolulu, Hawaii; for Amicus Curiae State
of Hawaii.

Paul R. Coble, Krista MacNevin Jee, James R. Touchstone,
and Martin Joel Mayer, Jones & Mayer, Fullerton, California,
for Amici Curiae California Police Chiefs’ Association,
California Peace Officers’ Association, and California
Sheriffs’ Association.
8             PERUTA V. CTY. OF SAN DIEGO

Stephen M. Duvernay and Bradley A. Benbrook, Benbrook
Law Group, PC, Sacramento, California, for Amici Curiae
Firearms Policy Coalition, Inc., Firearms Policy Foundation,
Inc., California Association of Federal Firearms Licensees,
Inc., Pink Pistols, Gun Rights Across America, Liberal Gun
Owners Association, Madison Society, Inc., Hawaii Defense
Foundation, Florida Carry, Inc., Illinois Carry, Knife Rights
Foundation, Inc., and Second Amendment Plaintiffs.

Charles Nichols, Redondo Beach, California, for Amicus
Curiae California Right to Carry.

Brian S. Koukoutchos, Mandeville, Louisiana, for Amici
Curiae Pink Pistols, Women Against Gun Control, Inc., and
Second Amendment Sisters.

Thomas Peter Pierce and Stephen D. Lee, Richards, Watson
& Gershon, Los Angeles, California, for Amicus Curiae
League of California Cities.

Andrew S. Oldham, Deputy General Counsel; James D.
Blacklock, General Counsel; Office of the Governor, Austin,
Texas; for Amici Curiae Governors of Texas, Louisana,
Maine, Mississippi, Oklahoma, and South Dakota.

Brett J. Talley, Deputy Solicitor General; Andrew L. Brasher,
Solicitor General; Luther Strange, Attorney General; Office
of the Attorney General of Alabama, Montgomery, Alabama;
for Amici Curiae Alabama, Alaska, Arkansas, Florida, Idaho,
Kansas, Kentucky, Louisiana, Michigan, Missouri, Montana,
Nevada, North Dakota, Ohio, Oklahoma, South Carolina,
South Dakota, Texas, Utah, West Virginia, and Wisconsin.
              PERUTA V. CTY. OF SAN DIEGO                9

Robert J. Olson, Jeremiah L. Morgan, John S. Miles, William
J. Olson, and Herbert W. Titus, William J. Olson, P.C.,
Vienna, Virginia; for Amici Curiae Gun Owners of America,
Inc.; Gun Owners Foundation; U.S. Justice Foundation; The
Lincoln Institute for Research and Education; The Abraham
Lincoln Foundation for Public Policy Research, Inc.; Policy
Analysis Center; Institute on the Constitution; and
Conservative Legal Defense and Education Fund.

Michael Connelly, Ramona, California, for Amicus Curiae
U.S. Justice Foundation.

Jonathan E. Taylor and Deepak Gupta, Gupta Beck PLLC,
Washington, D.C., for Amicus Curiae Everytown for Gun
Safety.

David D. Jensen, David Jensen PLLC, New York, New York,
for Amici Curiae New York State Rifle & Pistol Association,
Association of New Jersey Rifle & Pistol Clubs,
Commonwealth Second Amendment, Gun Owners’ Action
League, and Maryland State Rifle & Pistol Association.

Jonathan S. Goldstein, McNelly & Goldstein, LLC, Hatfield,
Pennsylvania, for Amici Curiae Western States Sheriffs’
Association, Sheriff Adam Christianson, Sheriff Jon Lopey,
Sheriff Margaret Mims, Sheriff Tom Bosenko, David
Hencratt, Sheriff Steven Durfor, Sheriff Thomas Allman,
Sheriff David Robinson, Sheriff Scott Jones, Sheriff Bruce
Haney, Sheriff John D’Agostini, and Retired Sheriff Larry
Jones.
10            PERUTA V. CTY. OF SAN DIEGO

Brandon M. Kilian, La Grange, California, for Amicus Curiae
The Madison Society, Inc.

Michael John Vogler, Vogler Law Offices, Pasadena,
California, pro se Amicus Curiae.
               PERUTA V. CTY. OF SAN DIEGO                  11

                         OPINION

W. FLETCHER, Circuit Judge:

    Under California law, a member of the general public
may not carry a concealed weapon in public unless he or she
has been issued a license. An applicant for a license must
satisfy a number of conditions. Among other things, the
applicant must show “good cause” to carry a concealed
firearm. California law authorizes county sheriffs to establish
and publish policies defining good cause. The sheriffs of San
Diego and Yolo Counties published policies defining good
cause as requiring a particularized reason why an applicant
needs a concealed firearm for self-defense.

    Appellants, who live in San Diego and Yolo Counties,
allege that they wish to carry concealed firearms in public for
self-defense, but that they do not satisfy the good cause
requirements in their counties. They contend that their
counties’ definitions of good cause violate their Second
Amendment right to keep and bear arms. They particularly
rely on the Supreme Court’s decisions in District of Columbia
v. Heller, 554 U.S. 570 (2008), and McDonald v. City of
Chicago, 561 U.S. 742 (2010).

    We hold that the Second Amendment does not preserve
or protect a right of a member of the general public to carry
concealed firearms in public.

                    I. Procedural History

   Plaintiff Edward Peruta lives in San Diego County. He
applied for a license to carry a concealed firearm in February
2009, but his application was denied because he had not
12             PERUTA V. CTY. OF SAN DIEGO

shown good cause under the policy published in his county.
Plaintiff Adam Richards lives in Yolo County. He sought a
license to carry a concealed firearm in May 2009, but was
told he could not establish good cause under his county’s
policy. Peruta, Richards, and the other plaintiffs — five
residents of San Diego and Yolo Counties, as well as several
gun-rights organizations — brought two separate suits
challenging under the Second Amendment the two counties’
interpretation and application of the statutory good cause
requirement under California law.

    The district courts granted summary judgment in each
case, holding that the counties’ policies do not violate the
Second Amendment. Peruta v. Cty. of San Diego, 758 F.
Supp. 2d 1106 (S.D. Cal. 2010); Richards v. Cty. of Yolo,
821 F. Supp. 2d 1169 (E.D. Cal. 2011). A divided three-
judge panel of this court reversed both decisions. The panel
majority held in a published opinion in Peruta that San
Diego’s policy violated the Second Amendment. See Peruta
v. Cty. of San Diego, 742 F.3d 1144 (9th Cir. 2014); see also
id. at 1179 (Thomas, J., dissenting). Although Plaintiffs
challenged only the county’s concealed firearms policy, the
panel held that their challenge should not be “viewed in
isolation.” Rather, in the view of the panel majority,
Plaintiffs’ suit should be viewed as a challenge to “the
constitutionality of [California’s] entire [statutory] scheme.”
Id. at 1171. In the majority’s view, the Second Amendment
required that “the states permit some form of carry for self-
defense outside the home.” Id. at 1172 (emphasis in original).
Because California’s statutory scheme permits concealed
carry only upon a showing of good cause and because open
carry is also restricted, the panel held that the county’s
definition of good cause for a concealed carry license violates
the Second Amendment. Id at 1179. The panel held in
               PERUTA V. CTY. OF SAN DIEGO                    13

Richards that, in light of its holding in Peruta, the Yolo
County policy also violated the Second Amendment. See
Richards v. Prieto, 560 F. App’x 681 (9th Cir. 2014); see also
id. at 682 (Thomas, J., concurring in the judgment).

     Yolo County and its sheriff, Ed Prieto, filed a petition for
rehearing en banc in Richards. San Diego County’s sheriff,
William Gore, announced that he would not petition for
rehearing en banc in Peruta. After Sheriff Gore declined to
file a petition, the State of California moved to intervene in
Peruta in order to seek rehearing en banc. The same divided
three-judge panel denied California’s motion to intervene.
See Peruta v. Cty. of San Diego, 771 F.3d 570 (9th Cir.
2014); see also id. at 576 (Thomas, J., dissenting).

    We granted rehearing en banc in both cases. Peruta v.
Cty. of San Diego, 781 F.3d 1106 (9th Cir. 2015); Richards
v. Prieto, 782 F.3d 417 (9th Cir. 2015).

                   II. Standard of Review

    We review a district court’s grant of summary judgment
de novo. Sanchez v. Cty. of San Diego, 464 F.3d 916, 920
(9th Cir. 2006). We review constitutional questions de novo.
Am. Acad. of Pain Mgmt. v. Joseph, 353 F.3d 1099, 1103 (9th
Cir. 2004).

             III. California Firearms Regulation

    California has a multifaceted statutory scheme regulating
firearms. State law generally prohibits carrying concealed
firearms in public, whether loaded or unloaded. Cal. Penal
Code § 25400. State law also generally prohibits carrying
loaded firearms on the person or in a vehicle in any public
14             PERUTA V. CTY. OF SAN DIEGO

place or on any public street, in either an incorporated city or
a “prohibited area” of “unincorporated territory.” Id. §
25850. Finally, state law generally prohibits carrying
unloaded handguns openly on the person in a public place or
on a public street, in either an incorporated city or a
“prohibited area” of an “unincorporated area of a county.” Id.
§ 26350.

    However, there are numerous exceptions to these general
prohibitions. For example, the prohibitions of §§ 25400 and
25850 do not apply to active and retired “peace officers.” Id.
§§ 25450, 25900. The prohibition of § 25400 does not apply
to guards or messengers of common carriers of banks or
financial institutions while employed in the shipping of things
of value. Id. § 25630. The prohibition of § 25850 does not
apply to armored vehicle guards, guards or messengers of
common carriers, banks or financial institutions, security
guards, animal control officers, or zookeepers, provided they
have completed an approved course in firearms training. Id.
§§ 26015, 26025, 26030.

    Further, the prohibition of § 25400 does not apply to
licensed hunters or fishermen while engaged in hunting or
fishing, to members of target shooting clubs while on target
ranges, or to the transportation of unloaded firearms while
going to or returning from hunting or fishing expeditions or
target ranges. Id. §§ 25640, 25635. Nor does it apply to the
transportation of a firearm to and from a safety or hunting
class or a recognized sporting event involving a firearm, to
transportation between a person’s residence and business or
private property owned or possessed by the person, or to
transportation between a business or private residence for the
purpose of lawful repair, sale, loan, or transfer of the firearm.
Id. §§ 25520, 25525, 25530. The prohibition of § 25850 does
               PERUTA V. CTY. OF SAN DIEGO                   15

not apply to a person having a loaded firearm at his or her
residence, including a temporary residence or campsite. Id.
§ 26055. Nor does it apply to a person having a loaded
firearm at his or her place of business or on his or her private
property. Id. § 26035. It also does not apply to a person “who
reasonably believes that any person or the property of any
person is in immediate, grave danger and that the carrying of
the weapon is necessary for the preservation of that person or
property.” Id. § 26045. Nor does it apply to persons using
target ranges for practice, or to members of shooting clubs
while hunting on the premises of the clubs. Id. § 26005.
Finally, the prohibitions of §§ 25400, 25850 and 23650 do
not apply to transportation of firearms between authorized
locations, provided that the firearm is unloaded and in a
locked container, and that the course of travel has no
unreasonable deviations. Id. § 25505.

    The case before us concerns the general prohibition of
§ 25400 against carrying loaded or unloaded concealed
weapons, and a license-based exception to that prohibition.
The prohibition of § 25400 does not apply to those who have
been issued licenses to carry concealed weapons. Id.
§ 25655. The sheriff of a county may issue a concealed carry
license to a person upon proof of all of the following:

       (1) The applicant is of good moral character.

       (2) Good cause exists for issuance of the
       license.

       (3) The applicant is a resident of the county or
       a city within the county, or the applicant’s
       principal place of employment or business is
       in the county or a city within the county and
16            PERUTA V. CTY. OF SAN DIEGO

       the applicant spends a substantial period of
       time in that place of employment or business.

       (4) The applicant has completed a course of
       training as described in Section 26165.

Id. § 26150(a). The chief of a municipal police department
may issue a concealed carry license under comparable
criteria; the only difference is that the applicant must be a
“resident of that city.” Id. §§ 26155(a), 26155(a)(3)
(residence). Sheriffs and municipal police chiefs are required
to “publish and make available a written policy summarizing
the provisions” of §§ 26150(a) and 26155(a). Id. § 26160.

    An affidavit of Blanca Pelowitz, Manager of the San
Diego Sheriff’s Department License Division, describes the
definition of good cause in San Diego County:

           Good Cause . . . is defined by this County
       to be a set of circumstances that distinguish
       the applicant from the mainstream and causes
       him or her to be placed in harm’s way.
       Simply fearing for one’s personal safety alone
       is not considered good cause. This criterion
       can be applied to situations related to personal
       protection as well as those related to
       individual businesses or occupations.

            Good cause is also evaluated on an
       individual basis. Reasons applicants request
       a license will fall into one of . . . four general
       categories[.]
              PERUTA V. CTY. OF SAN DIEGO                17

The only two general categories potentially relevant to this
appeal are:

       Category 2 = Personal Protection Only
       includes: documented threats, restraining
       orders and other related situations where an
       applicant can demonstrate they are a specific
       target at risk.

       Category 4 = Business owners/employees
       includes a diversity of businesses &
       occupations, such as doctors, attorneys,
       CEO’s, managers, employees and volunteers
       whose occupation or business places them at
       high risk of harm.

    The published policy of Yolo County does not define
“good cause” but gives examples of where good cause does,
or does not, exist. The policy provides as follows:

       Examples of valid reasons to request a permit
       include, but are not limited to:

           Victims of violent crime           and/or
           documented threats of violence.

           Business owners who carry large sums of
           cash or valuable items.

           Business owners who work all hours in
           remote areas and are likely to encounter
           dangerous people and situations.
18             PERUTA V. CTY. OF SAN DIEGO

       Examples o[f] invalid reasons to request a
       permit include, but are not limited to:

           Recreation in remote areas.

           Hunting or fishing.

           Self protection and protection of family
           (without credible threats of violence).

           Employment in the security field, i.e.,
           security guard, body guard, VIP
           protection.

           Personal safety due to job conditions or
           duties placed on the applicant by their
           employer.

       IV. Second Amendment and Concealed Carry

    Plaintiffs contend that the good cause requirement for
concealed carry, as interpreted in the policies of the sheriffs
of San Diego and Yolo Counties, violates the Second
Amendment. Plaintiffs’ arguments in the two cases differ in
some particulars, but they essentially proceed as follows.
First, they contend that the Second Amendment guarantees at
least some ability of a member of the general public to carry
firearms in public. Second, they contend that California’s
restrictions on concealed and open carry of firearms, taken
together, violate the Amendment. Third, they contend that
there would be sufficient opportunity for public carry of
firearms to satisfy the Amendment if the good cause
requirement for concealed carry, as interpreted by the sheriffs
of San Diego and Yolo Counties, were eliminated. Therefore,
              PERUTA V. CTY. OF SAN DIEGO                  19

they contend, the counties’ good cause requirements for
concealed carry violate the Amendment. While Plaintiffs
base their argument on the entirety of California’s statutory
scheme, they allege only that they have sought permits to
carry concealed weapons, and they seek relief only against
the policies requiring good cause for such permits. Notably,
Plaintiffs do not contend that there is a free-standing Second
Amendment right to carry concealed firearms.

    We do not reach the question whether the Second
Amendment protects some ability to carry firearms in public,
such as open carry. That question was left open by the
Supreme Court in Heller, and we have no need to answer it
here. Because Plaintiffs challenge only policies governing
concealed carry, we reach only the question whether the
Second Amendment protects, in any degree, the ability to
carry concealed firearms in public.         Based on the
overwhelming consensus of historical sources, we conclude
that the protection of the Second Amendment — whatever the
scope of that protection may be — simply does not extend to
the carrying of concealed firearms in public by members of
the general public.

    The Second Amendment may or may not protect, to some
degree, a right of a member of the general public to carry
firearms in public. But the existence vel non of such a right,
and the scope of such a right, are separate from and
independent of the question presented here. We hold only
that there is no Second Amendment right for members of the
general public to carry concealed firearms in public.
20             PERUTA V. CTY. OF SAN DIEGO

                  A. Heller and McDonald

    The Second Amendment provides: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. Const. amend. II. The watershed case
interpreting the Amendment is District of Columbia v. Heller,
554 U.S. 570 (2008). The plaintiff in Heller challenged a
District of Columbia statute that entirely banned the
possession of handguns in the home, and required that any
lawful firearm in the home be “disassembled or bound by a
trigger lock at all times, rendering it inoperable.” Id. at 628.

    Relying on the phrase “shall not be infringed,” the Court
in Heller viewed the Amendment as having “codified a pre-
existing right.” Id. at 592 (emphasis in original). The Court
focused on the history leading to the adoption of the
Amendment, and on the common understanding of the
Amendment in the years following its adoption. The Court
concluded that the “pre-existing right” to keep and bear arms
preserved by the Second Amendment was in part an
individual right to personal self-defense, not confined to the
purpose of maintaining a well-regulated militia. The Court
struck down the challenged statute, concluding that the
Amendment preserves the right of members of the general
public to keep and bear arms in their homes for the purpose
of self-defense: “[W]e hold that the District’s ban on handgun
possession in the home violates the Second Amendment, as
does its prohibition against rendering any lawful firearm in
the home operable for the purpose of immediate self-
defense.” Id. at 635.

   The Court in Heller was careful to limit the scope of its
holding. Of particular interest here, the Court noted that the
              PERUTA V. CTY. OF SAN DIEGO                  21

Second Amendment has not been generally understood to
protect the right to carry concealed firearms. The Court
wrote:

           Like most rights, the right secured by the
       Second Amendment is not unlimited. From
       Blackstone through the 19th-century cases,
       commentators and courts routinely explained
       that the right was not a right to keep and carry
       any weapon whatsoever in any manner
       whatsoever and for whatever purpose. For
       example, the majority of the 19th-century
       courts to consider the question held that
       prohibitions on carrying concealed weapons
       were lawful under the Second Amendment or
       state analogues. See, e.g., State v. Chandler,
       5 La. Ann., at 489–90 [(1850)]; Nunn v. State,
       1 Ga., at 251 [(1846)]; see generally 2 Kent,
       [Commentaries on American Law (O. Holmes
       ed., 12th ed. 1873)] *340, n.2; The American
       Students’ Blackstone 84, n.11 (G. Chase ed.
       1884).

Id. at 626–27 (emphasis added) (some citations omitted).

    At the end of its opinion, the Court again emphasized the
limited scope of its holding, and underscored the tools that
remained available to the District of Columbia to regulate
firearms. Referring the reader back to the passage just
quoted, the Court wrote:

       The Constitution leaves the District of
       Columbia a variety of tools for combating
       th[e] problem [of handgun violence],
22               PERUTA V. CTY. OF SAN DIEGO

        including some measures regulating
        handguns, see supra at 626–627, and n.26.

Id. at 636.

    Heller left open the question whether the Second
Amendment applies to regulation of firearms by states and
localities. The Court answered the question two years later,
in McDonald v. City of Chicago, 561 U.S. 742 (2010),
holding that the Due Process Clause of the Fourteenth
Amendment incorporates the Second Amendment. In
substantial part, the Court based its holding on the
understanding of a “clear majority” of the states when the
Fourteenth Amendment was adopted. The Court wrote:

        A clear majority of the States in 1868 . . .
        recognized the right to keep and bear arms as
        being among the foundational rights necessary
        to our system of Government.

             In sum, it is clear that the Framers and
        ratifiers of the Fourteenth Amendment
        counted the right to keep and bear arms
        among those fundamental rights necessary to
        our system of ordered liberty.

Id. at 777–78.

B. Second Amendment Right to Keep and Bear Concealed
                      Arms

   In analyzing the meaning of the Second Amendment, the
Supreme Court in Heller and McDonald treated its historical
analysis as determinative. The Court in Heller held that the
               PERUTA V. CTY. OF SAN DIEGO                    23

Second Amendment, as originally adopted, “codified a pre-
existing right,” 554 U.S. at 592 (emphasis omitted), a “right
inherited from our English ancestors,” id. at 599 (internal
quotation marks omitted). The Court in McDonald held,
further, that this “pre-existing right” was incorporated into the
Fourteenth Amendment, based in substantial part on the
importance attached to the right by a “clear majority” of the
states. In determining whether the Second Amendment
protects the right to carry a concealed weapon in public, we
engage in the same historical inquiry as Heller and
McDonald. As will be seen, the history relevant to both the
Second Amendment and its incorporation by the Fourteenth
Amendment lead to the same conclusion: The right of a
member of the general public to carry a concealed firearm in
public is not, and never has been, protected by the Second
Amendment.

      1. History Relevant to the Second Amendment

              a. Right to Bear Arms in England

    The right to bear arms in England has long been subject
to substantial regulation. In 1299, Edward I directed the
sheriffs of Safford and Shalop to prohibit anyone from “going
armed within the realm without the king’s special licence.”
4 Calendar Of The Close Rolls, Edward I, 1296–1302, at 318
(Sept. 15, 1299, Canterbury) (H.C. Maxwell-Lyte ed., 1906).
Five years later, in 1304, Edward I ordered the sheriff of
Leicester to enforce his prohibition on “any knight, esquire or
other person from . . . going armed in any way without the
king’s licence.” 5 Calendar Of The Close Rolls, Edward I,
1302–1307, at 210 (June 10, 1304, Stirling) (H.C. Maxwell-
Lyte ed., 1908).
24            PERUTA V. CTY. OF SAN DIEGO

    In 1308, Edward II ordered the town of Dover to ensure
that “no knight, esquire, or other shall . . . go armed at
Croydon or elsewhere before the king’s coronation.”
1 Calendar Of The Close Rolls, Edward II, 1307–1313, at 52
(Feb. 9, 1308, Dover) (H.C. Maxwell-Lyte ed., 1892). In
1310, he issued a similar order to the sheriff of York,
demanding that the sheriff prohibit any “earl, baron, knight,
or other” from going armed. Id. at 257 (Mar. 20, 1310,
Berwick-on-Tweed). Two years later, in 1312, Edward II
ordered the sheriffs in Warwick and Leicester to seize the
weapons of any that “go armed” without special permission
from the king. Id. at 553 (Oct. 12, 1312, Windsor). These
early prohibitions, targeting particular towns and counties,
and particular actors, foreshadowed a more general
proclamation nearly two decades later, in which Edward II
prohibited “throughout [the King’s] realm” “any one going
armed without [the King’s] licence.” 4 Calendar Of The
Close Rolls, Edward II, 1323–1327, at 560 (Apr. 28, 1326,
Kenilworth) (H.C. Maxwell-Lyte ed., 1892).

    In 1328, under Edward III, Parliament enacted the Statute
of Northampton, an expanded version of Edward II’s earlier
prohibition. The Statute provided that

       no Man great nor small, of what Condition
       soever he be, except the King’s Servants in
       his presence, and his Ministers in executing of
       the King’s Precepts, or of their Office, and
       such as be in their Company assisting them
       . . . be so hardy to come before the King’s
       Justices, or other of the King’s Ministers
       doing their office, with force and arms, nor
       bring no force in affray of the peace, nor to go
       nor ride armed by night nor by day, in Fairs,
              PERUTA V. CTY. OF SAN DIEGO                 25

       Markets, nor in the presence of the Justices or
       other Ministers, nor in no part elsewhere,
       upon pain to forfeit their Armour to the King,
       and their Bodies to Prison at the King’s
       pleasure.

2 Edw. 3, c. 3 (1328). The Statute of Northampton would
become the foundation for firearms regulation in England for
the next several centuries. See Patrick J. Charles, The Faces
of the Second Amendment Outside the Home: History Versus
Ahistorical Standards of Review, 60 Clev. St. L. Rev. 1, 7–36
(2012) (describing the Statute of Northampton, as well as
English firearms regulation before and after the adoption of
the statute).

   The Statute of Northampton was widely enforced. In
1388, for example, Richard II issued to the bailiffs of
Scardburgh an

       [o]rder to arrest and imprison until further
       order for their deliverance all those who shall
       be found going armed within the town,
       leading an armed power, making unlawful
       assemblies, or doing aught else whereby the
       peace may be broken and the people put in
       fear . . . as in the statute lately published at
       Northampton among other things it is
       contained that no man of whatsoever estate or
       condition shall be bold to appear armed before
       justices or king’s ministers in performance of
       their office, lead an armed force in breach of
       the peace, ride or go armed by day or night in
       fairs and markets or elsewhere in presence of
       justices etc. . . .
26             PERUTA V. CTY. OF SAN DIEGO

3 Calendar Of The Close Rolls, Richard II, 1385–1389, at
399–400 (May 16, 1388, Westminster) (H.C. Maxwell-Lyte
ed., 1914). A half-century later, Henry VI issued a similar
order, reminding his subjects of the

       statute published in the parliament holden at
       Norhampton [sic] in 2 Edward III, wherein it
       is contained that no man of whatsoever estate
       or condition shall go armed, lead an armed
       power in breach of the peace, or ride or pass
       armed by day or night in fairs, markets or
       elsewhere in the presence of the justices, the
       king’s ministers or others under pain of losing
       his arms and of imprisonment at the king’s
       will . . . .

4 Calendar Of The Close Rolls, Henry VI, 1441–1447, at 224
(May 12, 1444, Westminster) (A.E. Stamp ed., 1937).

    John Carpenter’s The White Book of the City of London
published in 1419 — England’s first common law treatise —
documented the continuing authority of the Statute of
Northampton. With narrow exceptions, Carpenter wrote, the
law mandated that “no one, of whatever condition he be, go
armed in the said city or in the suburbs, or carry arms, by day
or by night.” Liber Albus: The White Book Of The City Of
London 335 (Henry Thomas Riley ed., 1861).

    In 1541, under the second Tudor king, Henry VIII,
Parliament enacted a statute to stop “shamefull murthers
roberies felonyes ryotts and routs.” 33 Hen. 8, c. 6, § 1
(1541–1542) (Eng.). The statute limited gun ownership to the
wealthy — those who “have lands tents rents fees annuityes
or Offices, to the yearley value of one hundred Pounds.”
               PERUTA V. CTY. OF SAN DIEGO                    27

33 Hen. 8, c. 6, § 2 (1541–1542) (Eng.). Of particular
importance to the case now before us, the statute expressly
forbade everyone, including the wealthy, from owning or
carrying concealable (not merely concealed) weapons, such
as “little shorte handguns and little hagbutts,” and guns “not
of the lengthe of one whole Yarde or hagbutt or demyhake
beinge not of the lenghe of thre quarters of a Yarde.” Id.; see
Lois G. Schwoerer, To Hold and Bear Arms: The English
Perspective, 76 Chi.-Kent L. Rev. 27, 35–37 (2000–2001)
(discussing the 1541 statute of Henry VIII and related laws).

    A half-century later, Elizabeth I continued her father’s
prohibition against concealed weapons. She issued a
proclamation in 1594 emphasizing that the Statute of
Northampton prohibited not just the “open carrying” of
weapons, but also the carrying of “a device to have secretly
small Dagges, commonly called pocket Dags.” By The
Quenne Elizabeth I: A Proclamation Against the Carriage of
Dags, and for Reformation of Some Other Great Disorders
(London, Christopher Barker, 1594). Six years later, she
ordered “all Justices of the Peace” to enforce the Statute
“according to the true intent and meaning of the same,” which
meant a prohibition on the “car[r]ying and use of Gunnes . . .
and especially of Pistols, Birding pieces, and other short
pieces and small shot” that could be easily concealed. By
The Quenne Elizabeth I: A Proclamation Prohibiting The Use
And Cariage Of Dagges, Birding Pieces, And Other Gunnes,
Contrary To Law 1 (London, Christopher Barker 1600).

    The first Stuart king, James I, issued a proclamation in
1613, forbidding concealed weapons and reciting that the
“bearing of Weapons covertly . . . hath ever beene . . . straitly
forbidden”:
28              PERUTA V. CTY. OF SAN DIEGO

     Whereas the bearing of Weapons covertly, and
     specially of short Dagges, and Pistols, (truly termed
     of their use, pocket Dagges, that are apparently made
     to be carried close, and secret) hath ever beene, and
     yet is by the Lawes and policie of this Realme straitly
     forbidden as carying with it inevitable danger in the
     hands of desperate persons . . . .

By The King James I: A Proclamation Against The Use Of
Pocket-Dags 1 (London, Robert Barker, 1613) (emphases
added).    Three years later, James I issued another
proclamation similar to Elizabeth I’s, banning the sale,
wearing, and carrying of “Steelets, pocket Daggers, pocket
Dags and Pistols, which are weapons utterly unserviceable for
defence, Militarie practise, or other lawfull use, but odious,
and noted Instruments of murther, and mischiefe.” By The
King James I: A Proclamation Against Steelets, Pocket
Daggers, Pocket Dagges and Pistols, reprinted in 1 Stuart
Royal Proclamations 359–60 (James F. Larkin & Paul L.
Hughes eds., 1973).

     In the late 1600s, in Sir John Knight’s Case, England’s
Attorney General charged John Knight with violating the
Statute of Northampton by “walk[ing] about the streets armed
with guns.” 87 Eng. Rep. 75 (K.B. 1686). After clarifying
that “the meaning of [the Statute of Northampton] was to
punish people who go armed to terrify the King’s subjects,”
id., the Chief Justice acquitted Knight, but only because, as a
government official, he was exempt from the statute’s
prohibition.

    In 1694, Lord Coke described the Statute of Northampton
as providing that a man may neither “goe nor ride armed by
night nor by day . . . in any place whatsoever.” The Third
               PERUTA V. CTY. OF SAN DIEGO                  29

Part of the Institutes of the Laws of England 160, ch. 73
(London, R. Brooke, 1797). Coke recounted the case of Sir
Thomas Figett, who was arrested when he “went armed under
his garments” before a justice of the King’s bench. Id. at
161–62. William Hawkins wrote in 1716 that, under the
Statute of Northampton, “a Man cannot excuse the wearing
[of] such Armour in Publick, by alledging that such a one
threatened him, and that he wears it for the Safety of his
Person from his Assault.” 1 William Hawkins, A Treatise Of
The Pleas Of The Crown 489, ch. 28, § 8 (London, J.
Curwood, 8th ed. 1824). Blackstone, writing in the 1760s,
compared the Statute of Northampton to “the laws of Solon,
[under which] every Athenian was finable who walked about
the city in armour.” 5 William Blackstone, Commentaries on
the Laws of England, edited by St. George Tucker, 149 § 9
(Phila. 1803).

    James II, the last of the Stuart kings and England’s last
Catholic monarch, sought to disarm his Protestant subjects.
James II was driven from the throne in 1688 in the Glorious
Revolution. In 1689, under his Protestant successors,
William of Orange (William III) and Mary II, Parliament
enacted the English Bill of Rights, which, as the Court in
Heller recognized, has “long been understood to be the
predecessor to our Second Amendment.” Heller, 554 U.S. at
593. The Bill of Rights provided, with respect to the right to
bear arms, “[t]hat the subjects which are Protestants may have
arms for their defence suitable to their conditions and as
allowed by law.” 1 W. & M., c. 2, § 7, in 3 Eng. Stat. at Large
441 (1689) (emphasis added).

    To the degree that the English Bill of Rights is an
interpretive guide to our Second Amendment, the critical
question is the meaning of the phrase “as allowed by law.”
30             PERUTA V. CTY. OF SAN DIEGO

More narrowly, with respect to the case now before us, the
specific question is whether the arms that are “allowed by
law” — that is, the arms Protestants had the right to bear —
included concealed firearms. The history just recounted
demonstrates that carrying concealed firearms in public was
not “allowed by law.” Not only was it generally prohibited
by the Statute of Northampton, but it was specifically
forbidden by the statute enacted under Henry VIII, and by the
later proclamations of Elizabeth I and James I.

    The English writer, Granville Sharp, addressed this
precise point in 1782. Sharp is a particularly important
source, given that the Court in Heller cited his treatise as an
authority supporting its understanding of the English Bill of
Rights. See Heller, 554 U.S. at 594. According to Sharp, the
phrase “as allowed by law” referred to pre-existing
restrictions, including the statute passed under Henry VIII
prohibiting concealed arms. Sharp wrote:

       [The] latter expression, “as allowed by law,”
       respects the limitations in the above-
       mentioned act of 33 Hen. VIII c. 6, which
       restrain the use of some particular sort of
       arms, meaning only such arms as were liable
       to be concealed, or otherwise favour the
       designs of murderers, as “cross-bows, little
       short hand-guns, and little hagbuts,” and all
       guns UNDER CERTAIN LENGTHS,
       specified in the act . . . .

Tracts, Concerning the Ancient and Only True Legal Means
of National Defence, by a Free Militia 17–18 (3d ed. 1782)
(emphasis in original).
               PERUTA V. CTY. OF SAN DIEGO                   31

    Thus, by the end of the eighteenth century, when our
Second Amendment was adopted, English law had for
centuries consistently prohibited carrying concealed (and
occasionally the even broader category of concealable) arms
in public. The prohibition may be traced back generally to
the Statute of Northampton in 1328, and specifically to the
Act of Parliament under Henry VIII in 1541. The prohibition
was continued in the English Bill of Rights, adopted in 1689,
and was clearly explained by Granville Sharp in 1782, less
than a decade before the adoption of the Second Amendment.

        b. Right to Bear Arms in Colonial America

    We have found nothing in the historical record suggesting
that the law in the American colonies with respect to
concealed weapons differed significantly from the law in
England. In 1686, the New Jersey legislature, concerned
about the “great abuses” suffered by “several people in the
Province” from persons carrying weapons in public, passed
a statute providing that “no person or persons . . . shall
presume privately to wear any pocket pistol, skeins, stilladers,
daggers or dirks, or other unusual or unlawful weapons within
this Province.” An Act Against Wearing Swords, &c., N.J.
Laws Chap. IX (1689). Other colonies adopted verbatim, or
almost verbatim, English law. For example, in 1692, the
colony and province of Massachusetts Bay authorized the
Justice of the Peace to arrest those who “shall ride or go
armed Offensively before any of Their Majesties Justices . . .
or elsewhere, by Night or by Day, in Fear or Affray of Their
Majesties Liege People.” An Act for the Punishing of
Criminal Offenders, Mass. Laws Chap. XI § 6 (1692).
32            PERUTA V. CTY. OF SAN DIEGO

            c. Right to Bear Arms in the States

    The Supreme Court in Heller discussed state court
decisions after the adoption of the Second Amendment on the
ground that they showed how the Amendment — and the
right to bear arms generally — was commonly understood in
the years following its adoption. We recognize that these
decisions are helpful in providing an understanding of what
the adopters of the Second Amendment intended, but we
postpone our discussion to the next section, for they are even
more helpful in providing an understanding what the adopters
of the Fourteenth Amendment intended.

     2. History Relevant to the Fourteenth Amendment

                 a. Pre-amendment History

    Following the lead of the Supreme Court in both Heller
and McDonald, we look to decisions of state courts to
determine the scope of the right to keep and bear arms as that
right was understood by the adopters of the Fourteenth
Amendment. With only one exception — and a short-lived
exception at that — state courts before the Civil War
unanimously concluded that members of the general public
could be prohibited from carrying concealed weapons.

    In State v. Mitchell, 3 Blackf. 229 (Ind. 1833), the
Supreme Court of Indiana, in a one-sentence opinion, upheld
a state statute prohibiting the general public from carrying
concealed weapons: “It was held in this case, that the statute
of 1831, prohibiting all persons, except travelers, from
wearing or carrying concealed weapons, is not
unconstitutional.” Id. at 229 (emphasis in original).
               PERUTA V. CTY. OF SAN DIEGO                    33

    In State v. Reid, 1 Ala. 612 (1840), the defendant had
been convicted of violating a statute prohibiting any person
from “carry[ing] concealed about his person, any species of
fire arms, or any Bowie knife, Arkansaw tooth pick, or any
other knife of the like kind, dirk, or any other deadly
weapon.” Id. at 614. The Supreme Court of Alabama upheld
the statute against a challenge under the state constitution. It
based its analysis in substantial part on its conclusion that the
English Bill of Rights did not protect a right to carry
concealed weapons. The court wrote:

        The evil which was intended to be remedied
        [by the English Bill of Rights] was a denial of
        the right of Protestants to have arms for their
        defence, and not an inhibition to wear them
        secretly.

Id. at 615 (emphasis added). The court defended the
Alabama statute on practical as well as legal grounds:

        [A] law which is intended merely to promote
        personal security, and to put down lawless
        aggression and violence, and to that end
        inhibits the wearing of certain weapons, in
        such a manner as is calculated to exert an
        unhappy influence upon the moral feelings of
        the wearer, by making him less regardful of
        the personal security of others, does not come
        in collision with the constitution.

Id. at 617.

    In Aymette v. State, 21 Tenn. 154 (1840), a jury convicted
the defendant of wearing a bowie knife concealed under his
34             PERUTA V. CTY. OF SAN DIEGO

clothes. The defendant contended that the conviction violated
a Tennessee constitutional provision stating that “free white
men of this State have a right to keep and bear arms for their
common defence.” Id. at 156. The Tennessee Supreme
Court interpreted the English Bill of Rights, as well as the
Tennessee constitution, as protecting a group right to engage
in military action rather than an individual right to self-
defense:

        When, therefore, Parliament says that
        “subjects which are Protestants may have
        arms for their defence, suitable to their
        condition, as allowed by law,” it does not
        mean for private defence, but, being armed,
        they may as a body rise up to defend their just
        rights, and compel their rulers to respect the
        laws.

Id. at 157. In the view of the court, concealable weapons did
not come within the scope of either the English Bill of Rights
or the state constitution:

        The Legislature, therefore, have a right to
        prohibit the wearing or keeping [of] weapons
        dangerous to the peace and safety of the
        citizens, and which are not usual in civilized
        warfare, or would not contribute to the
        common defence.

Id. at 159.

   In State v. Buzzard, 4 Ark. 18, 19 (1842), the trial court
quashed an indictment alleging violation of a state statute
providing that “every person who shall wear any pistol, dirk,
               PERUTA V. CTY. OF SAN DIEGO                   35

butcher or large knife, or a sword in a cane, concealed as a
weapon, unless upon a journey, shall be adjudged guilty of a
misdemeanor.” The Arkansas Supreme Court reversed. Even
though the Fourteenth Amendment had not yet been adopted,
the court believed that the statute was properly challenged
under both the Second Amendment and the state constitution.
The court held that the statute violated neither the federal nor
the state constitution. In upholding the statute, Justice
Dickinson wrote that the purpose of the two constitutional
provisions was to provide “adequate means for the
preservation and defense of the State and her republican
institutions.” Id. at 27.

       The act in question does not, in my judgment,
       detract anything from the power of the people
       to defend their free state and the established
       institutions of the country. It inhibits only the
       wearing of certain arms concealed.

Id.

    In Nunn v. State, 1 Ga. 243 (1846), the defendant was
charged with carrying a pistol, but the indictment did not
specify that he carried it “secretly.” An 1837 state statute
criminalized carrying concealed weapons, but allowed open
carry. Like the Arkansas Supreme Court in Buzzard, the
Georgia Supreme Court addressed the statute under both the
Second Amendment and the state constitution. The court
discussed extensively the right to bear arms, writing that the
Second Amendment

       assigns as a reason why this right [to keep and
       bear arms] shall not be interfered with, or in
       any manner abridged, that the free enjoyment
36             PERUTA V. CTY. OF SAN DIEGO

       of it will prepare and qualify a well-regulated
       militia, which are necessary to the security of
       a free State.

Id. at 250 (emphasis in original). The court concluded that
insofar as it prohibited the carrying of concealed weapons, the
statute was constitutional:

       We are of the opinion . . . that so far as the act
       of 1837 seeks to suppress the practice of
       carrying certain weapons secretly, that it is
       valid, inasmuch as it does not deprive the
       citizen of his natural right of self-defense, or
       of his constitutional right to keep and bear
       arms.

Id. at 251 (emphasis in original). However, because the
indictment failed to allege that the defendant had carried his
pistol in a concealed manner, the court dismissed it. See Saul
Cornell, The Right to Carry Firearms Outside of the Home:
Separating Historical Myths from Historical Realities,
39 Fordham Urb. L.J. 1695, 1716–26 (2011–2012)
(discussing Nunn and the emergence of public carry
regulation outside the south).

    In State v. Chandler, 5 La. Ann. 489 (1850), the defendant
argued that the trial judge should have instructed the jury that
it was not a crime in Louisiana to carry a concealed weapon
because the Second Amendment guaranteed to citizens the
right to bear arms. The Louisiana Supreme Court rejected the
argument, holding that a law prohibiting concealed weapons
did not violate the Amendment:
                 PERUTA V. CTY. OF SAN DIEGO               37

           The [Louisiana statute] makes it a
       misdemeanor to be “found with a concealed
       weapon, such as a dirk, dagger, knife, pistol,
       or any other deadly weapon concealed in his
       bosom, coat, or any other place about him,
       that does not appear in full open view.” This
       law became absolutely necessary to
       counteract a vicious state of society, growing
       out of the habit of carrying concealed
       weapons, and to prevent bloodshed and
       assassinations committed upon unsuspecting
       persons. It interfered with no man’s right to
       carry arms . . . “in full open view,” which
       places men upon an equality. This is the right
       guaranteed by the Constitution of the United
       States, and which is calculated to incite men
       to a manly and noble defence of themselves,
       if necessary, and of their country, without any
       tendency to secret advantages and unmanly
       assassinations.

Id. at 489–90.

    The only exception to this otherwise uniform line of cases
is Bliss v. Commonwealth, 12 Ky. 90 (1822), in which the
Kentucky Court of Appeals, by a vote of two to one, struck
down a state statute prohibiting the wearing of “a pocket
pistol, dirk, large knife, or sword in a cane, concealed as a
weapon.” Id. at 90. The court held that the statute violated
Article 10, § 23 of Kentucky’s constitution, which provided
that “the right of the citizens to bear arms in defense of
themselves and the state, shall not be questioned.” Id. The
court wrote:
38             PERUTA V. CTY. OF SAN DIEGO

        [I]n principle, there is no difference between
        a law prohibiting the wearing concealed arms,
        and a law forbidding the wearing such as
        are exposed; and if the former be
        unconstitutional, the latter must be so
        likewise.

Id. at 92.

    The court’s decision in Bliss was soon attacked, and was
overruled over a decade before the Civil War. In 1837,
Governor James Clark, deeply concerned about the
“bloodshed and violence” caused by concealed weapons in
the wake of Bliss, called on the Kentucky legislature to pass
a new statute banning the practice. The Kentucky legislative
committee that received the Governor’s message criticized
the court for reading the state constitution too literally. See
Robert M. Ireland, The Problem of Concealed Weapons in
Nineteenth-Century Kentucky, 91 Reg. Ky. Hist. Soc’y 370,
373 (1993). In 1849, a Kentucky constitutional convention
adopted without debate a provision authorizing the
legislature to “pass laws to prevent persons from carrying
concealed arms.” Ky. Const. art. XIII, § 25. Then, in 1854,
the Kentucky legislature passed a new statute prohibiting the
concealed carry of “any deadly weapons other than an
ordinary pocket knife.” An Act to prohibit the carrying of
concealed weapons, Mar. 10, 1853, Ky. Acts, Chap. 1020
(1854).

    The Supreme Court stated in Heller that “the majority of
the 19th-century courts to consider the question held that
prohibitions on carrying concealed weapons were lawful
under the Second Amendment or state analogues.” 554 U.S.
at 626 (emphasis added). The Court substantially understated
               PERUTA V. CTY. OF SAN DIEGO                    39

the matter. As just noted, with the exception of Bliss, those
pre-Civil War state courts that considered the question all
upheld prohibitions against concealed weapons. Four of the
six courts upholding prohibitions specifically discussed, and
disagreed with, Bliss. See Reid, 1 Ala. at 617–20; Aymette,
21 Tenn. at 160–61; Buzzard, 4 Ark. at 25–26; Nunn, 1 Ga. at
247–48. Moreover, the two-to-one Bliss decision did not last.
Bliss was decided in 1822; a state constitutional amendment
was adopted in 1849 to overturn Bliss; the legislature then
passed a statute in 1854 outlawing concealed weapons.

    The Supreme Court wrote in McDonald that a “clear
majority of the States in 1868 . . . recognized the right to keep
and bear arms as being among the foundational rights
necessary to our system of Government.” 561 U.S. at 777
(emphasis added). Based in substantial part on its
understanding of the “clear majority” of states, the Court held
that the adopters of the Fourteenth Amendment intended to
incorporate the right to bear arms preserved by the Second
Amendment. As just seen, an overwhelming majority of the
states to address the question — indeed, after 1849, all of the
states to do so — understood the right to bear arms, under
both the Second Amendment and their state constitutions, as
not including a right to carry concealed weapons in public.

                b. Post-Amendment History

    The Supreme Court in Heller discussed the decisions of
early 19th century courts after the adoption of the Second
Amendment, on the ground that they were relevant to
understanding the intent of the eighteenth century adopters of
the Amendment. 554 U.S. at 605–14. We follow the Court’s
lead with respect to the Fourteenth Amendment and discuss
decisions after its adoption.
40             PERUTA V. CTY. OF SAN DIEGO

    The pre-Civil War consensus about the meaning of the
right to keep and bear arms continued after the war and the
adoption of the Fourteenth Amendment. The post-war
constitutions of five states explicitly stated that the right to
carry concealed weapons could be prohibited by the
legislature. N.C. Const. of 1868, art. I, § 24 (1875) (“A well-
regulated militia being necessary to the security of a free
State, the right of the people to keep and bear arms shall not
be infringed; . . . Nothing herein contained shall justify the
practice of carrying concealed weapons, or prevent the
Legislature from enacting penal statutes against said
practice.”); Colo. Const. art. II, § 13 (1876) (“The right of no
person to keep and bear arms in defense of his home, person
and property, or in aid of the civil power when thereto legally
summoned, shall be called in question; but nothing herein
contained shall be construed to justify the practice of carrying
concealed weapons.” ); La. Const. of 1879, art. III (“A well
regulated militia being necessary to the security of a free
State, the right of the people to keep and bear arms shall not
be abridged. This shall not prevent the passage of laws to
punish those who carry weapons concealed.”); Mont. Const.
of 1889, art. II, § 12 (“The right of any person to keep or bear
arms in defense of his own home, person, and property, or in
aid of the civil power when thereto legally summoned, shall
not be called in question, but nothing herein contained shall
be held to permit the carrying of concealed weapons.”); Miss.
Const. art. III, § 12 (1890) (“The right of every citizen to
keep and bear arms in defense of his home, person, or
property, or in aid of the civil power when thereto legally
summoned, shall not be called in question, but the legislature
may regulate or forbid carrying concealed weapons.”). See
generally David B. Kopel, The Second Amendment in the
Nineteenth Century, 1998 BYU L. Rev. 1359, 1410 n. 190
(1998).
               PERUTA V. CTY. OF SAN DIEGO                    41

     The post-war constitutions of another six states, while not
explicitly granting to the legislatures the authority to prohibit
concealed weapons, gave state legislatures broad power to
regulate the manner in which arms could be carried. See Ga.
Const. of 1868, art. I, § 14 (“A well-regulated militia being
necessary to the security of a free people, the right of the
people to keep and bear arms shall not be infringed; but the
general assembly shall have power to prescribe by law the
manner in which arms may be borne.”); Tex. Const. of 1868,
art. I, § 13 (“Every person shall have the right to keep and
bear arms in the lawful defence of himself or the State, under
such regulations as the legislature may prescribe.”); Tenn.
Const. art. I, § 26 (1870) (“That the citizens of this State have
a right to keep and to bear arms for their common defense;
but the Legislature shall have power, by law, to regulate the
wearing of arms with a view to prevent crime.”); Fla. Const.
of 1885, art. I, § 20 (“The right of the people to bear arms in
defence of themselves and the lawful authority of the State,
shall not be infringed, but the Legislature may prescribe the
manner in which they may be borne.”); Idaho Const. of 1889,
art. I, § 11 (“The people have the right to bear arms for their
security and defense; but the Legislature shall regulate the
exercise of this right by law.”); Utah Const. of 1896, art. I,
§ 6 (“The people have the right to bear arms for their security
and defense, but the legislature may regulate the exercise of
this right by law.”). See generally Eugene Volokh, State
Constitutional Rights to Keep and Bear Arms, 11 Tex. Rev.
of L. & Pol. 191, 192–217 (2006) (collecting state
constitutional provisions). In these states, the legislatures of
Georgia and Tennessee had already passed statutes
prohibiting concealed weapons, and the supreme courts of
those states, in Nunn and Aymette, had already upheld the
statutes against constitutional challenges. Aymette, 21 Tenn.
154; Nunn, 1 Ga. 243. As will be seen in a moment, the
42             PERUTA V. CTY. OF SAN DIEGO

Texas legislature would soon pass a statute prohibiting
concealed weapons, and that statute, too, would be upheld.

    Two state courts and one territorial court upheld
prohibitions against carrying concealable (not just concealed)
weapons in the years following the adoption of the Fourteenth
Amendment. In English v. State, 35 Tex. 473 (1871), a Texas
statute “regulating, and in certain cases prohibiting, the
carrying of deadly weapons,” including “pistols, dirks,
daggers, slungshots, swordcanes, spears, brass-knuckles and
bowie knives,” id. at 474, was challenged under the Second
Amendment, as well as under an analogous provision of the
Texas constitution. The Texas Supreme Court upheld the
statute. The court construed “arms” in the Second
Amendment and the Texas constitution as referring only to
weapons “used for purposes of war.” Id. at 475. The court
wrote:

            To refer the deadly devices and
        instruments called in the statute “deadly
        weapons,” to the proper or necessary arms of
        a “well-regulated militia,” is simply
        ridiculous. No kind of travesty, however
        subtle or ingenious, could so misconstrue this
        provision of the constitution of the United
        States, as to make it cover and protect that
        pernicious vice, from which so many murders,
        assassinations, and deadly assaults have
        sprung, and which it was doubtless the
        intention of the legislature to punish and
        prohibit.

Id. at 476.
              PERUTA V. CTY. OF SAN DIEGO                  43

    In State v. Workman, 14 S.E. 9, 11 (W. Va. 1891), a West
Virginia statute prohibited carrying, whether openly or
concealed, “any revolver or other pistol, dirk, bowie-knife,
razor, slung-shot, billy, metallic or other false knuckles, or
any other dangerous or deadly weapon of like kind or
character.” The statute exempted from the prohibition a
person who is “a quiet and peaceable citizen, of good
character and standing in the community in which he lives,”
and who had “good cause to believe, and did believe, that he
was in danger of death or great bodily harm at the hands of
another person.” Id. at 9. Defendant was convicted under the
statute because he failed to prove that he was of good
character, despite the fact that he had been in clear and
immediate danger of death from a particular individual. Id.
at 10. Defendant contended that the statute violated the
Second Amendment. Id. at 11. The West Virginia Supreme
Court upheld the statute on the ground that the Amendment
protected only the right to carry weapons of war:

       [I]n regard to the kind of arms referred to in
       the amendment, it must be held to refer to the
       weapons of warfare to be used by the militia,
       such as swords, guns, rifles, and muskets, —
       arms to be used in defending the state and
       civil liberty, — and not to pistols, bowie-
       knife, brass knuckles, billies, and such other
       weapons as are usually employed in brawls,
       street fights, duels, and affrays, and are only
       habitually carried by bullies, blackguards, and
       desperadoes, to the terror of the community
       and the injury of the state.

Id.
44               PERUTA V. CTY. OF SAN DIEGO

    In Walburn v. Territory, 59 P. 972 (Okla. 1899), the
defendant was convicted of “carrying a revolver on his
person.” The Supreme Court of the Territory of Oklahoma
sustained the law under which the defendant had been
convicted. “[W]e are of the opinion that the statute violates
none of the inhibitions of the constitution of the United
States, and that its provisions are within the police power of
the territory.” Id. at 973.

   Finally, and perhaps most importantly, in Robertson v.
Baldwin, 165 U.S. 275 (1897), the United States Supreme
Court made clear that it, too, understood the Second
Amendment as not protecting the right to carry a concealed
weapon. The Court wrote:

       [T]he first 10 amendments to the constitution,
       commonly known as the “Bill of Rights,”
       were not intended to lay down any novel
       principles of government, but simply to
       embody certain guaranties and immunities
       which we had inherited from our English
       ancestors, and which had, from time
       immemorial, been subject to certain well-
       recognized exceptions, arising from the
       necessities of the case. In incorporating these
       principles into the fundamental law, there was
       no intention of disregarding the exceptions,
       which continued to be recognized as if they
       had been formally expressed. Thus . . . the
       right of the people to keep and bear arms
       (article 2) is not infringed by laws prohibiting
       the carrying of concealed weapons[.]

Id. at 281–82.
               PERUTA V. CTY. OF SAN DIEGO                   45

   3. No Second Amendment Right to Carry Concealed
                     Weapons

    The historical materials bearing on the adoption of the
Second and Fourteenth Amendments are remarkably
consistent. Under English law, the carrying of concealed
weapons was specifically prohibited since at least 1541. The
acknowledged predecessor to the Second Amendment, the
1689 English Bill of Rights, protected the rights of
Protestants to have arms, but only those arms that were
“allowed by law.” Concealed weapons were not “allowed by
law,” but were, instead, flatly prohibited. In the years after
the adoption of the Second Amendment and before the
adoption of the Fourteenth Amendment, the state courts that
considered the question nearly universally concluded that
laws forbidding concealed weapons were consistent with both
the Second Amendment and their state constitutions. The
only exception was Kentucky, whose court of appeals held to
the contrary in a two-to-one decision based on its state
constitution. Kentucky thereafter amended its constitution to
overturn that result. In the decades immediately after the
adoption of the Fourteenth Amendment, all of the state courts
that addressed the question upheld the ability of their state
legislatures to prohibit concealed weapons. Finally, the
United States Supreme Court unambiguously stated in 1897
that the protection of the Second Amendment does not extend
to “the carrying of concealed weapons.” Baldwin, 165 U.S.
at 282.

    We therefore conclude that the Second Amendment right
to keep and bear arms does not include, in any degree, the
right of a member of the general public to carry concealed
firearms in public. In so holding, we join several of our sister
circuits that have upheld the authority of states to prohibit
46             PERUTA V. CTY. OF SAN DIEGO

entirely or to limit substantially the carrying of concealed or
concealable firearms. See Peterson v. Martinez, 707 F.3d
1197 (10th Cir. 2013) (right to carry concealed weapons does
not fall within the Second Amendment’s scope); Woollard v.
Gallagher, 712 F.3d 865 (4th Cir. 2013) (Maryland
requirement that handgun permits be issued only to
individuals with “good and substantial reason” to wear, carry,
or transport a handgun does not violate Second Amendment);
Drake v. Filko, 724 F.3d 426, 429–30 (3d Cir. 2013) (New
Jersey “justifiable need” restriction on carrying handguns in
public “does not burden conduct within the scope of the
Second Amendment’s guarantee”); Kachalsky v. Cty. of
Westchester, 701 F.3d 81 (2d Cir. 2012) (New York “proper
cause” restriction on concealed carry does not violate Second
Amendment).

    Our holding that the Second Amendment does not protect
the right of a member of the general public to carry concealed
firearms in public fully answers the question before us.
Because the Second Amendment does not protect in any
degree the right to carry concealed firearms in public, any
prohibition or restriction a state may choose to impose on
concealed carry — including a requirement of “good cause,”
however defined — is necessarily allowed by the
Amendment. There may or may not be a Second Amendment
right for a member of the general public to carry a firearm
openly in public. The Supreme Court has not answered that
question, and we do not answer it here.

         V. Intervention by the State of California

    The State of California moved to intervene in Peruta after
Sheriff Gore of San Diego County declined to petition for
rehearing en banc. Plaintiffs did not oppose intervention by
               PERUTA V. CTY. OF SAN DIEGO                   47

the State. As recounted at the beginning of this opinion,
however, a divided panel denied the State’s motion. We
disagree and grant the motion.

   Under Federal Rule of Civil Procedure 24(a)(2), a party
may intervene as of right if

       (1) it has a significant protectable interest
       relating to the subject of the action; (2) the
       disposition of the action may, as a practical
       matter, impair or impede its ability to protect
       its interest; (3) the application is timely; and
       (4) the existing parties may not adequately
       represent its interest.

Day v. Apoliona, 505 F.3d 963, 965 (9th Cir. 2007) (citation,
internal quotation marks, and alterations omitted); see also
Fed. R. Civ. P. 24(a)(2).

    There is no question that California has a significant
interest in Peruta (and, indeed, in Richards). As the panel
majority noted, Plaintiffs “focuse[d] [their] challenge on [the
counties’] licensing scheme for concealed carry.” Peruta,
742 F. 3d at 1171. But the panel majority construed the
challenge as an attack on “the constitutionality of
[California’s] entire [statutory] scheme.” Id. at 1171; see also
id. at 1169 (assessing whether “the California scheme
deprives any individual of his constitutional rights” (emphasis
added)). While Plaintiffs’ original challenge to the county
policies did not appear to implicate the entirety of
California’s statutory scheme, the panel opinion unmistakably
did.
48              PERUTA V. CTY. OF SAN DIEGO

    The panel opinion in Peruta, if left intact, would have
substantially impaired California’s ability to regulate
firearms. A key premise of the opinion was that the Second
Amendment requires the states to “permit some form of carry
for self-defense outside the home.” Id. at 1172 (emphasis in
original). Though California’s statutory scheme permits
many residents, in many contexts, to carry a firearm outside
the home, it does not permit law-abiding residents of sound
mind to do so without a particularized interest in self-defense.

    Under the circumstances presented here, we conclude that
California’s motion to intervene was timely. To determine
whether a motion to intervene is timely, we consider “(1) the
stage of the proceeding at which an applicant seeks to
intervene; (2) the prejudice to other parties; and (3) the reason
for and length of the delay.” United States v. Alisal Water
Corp., 370 F.3d 915, 921 (9th Cir. 2004) (internal quotation
marks omitted). We recognize that California sought to
intervene at a relatively late stage in the proceeding. But the
timing of California’s motion to intervene did not prejudice
Plaintiffs; indeed, Plaintiffs did not, and do not, oppose the
State’s intervention. Equally important, California had no
strong incentive to seek intervention in Peruta at an earlier
stage, for it had little reason to anticipate either the breadth of
the panel’s holding or the decision of Sheriff Gore not to seek
panel rehearing or rehearing en banc.

    Our conclusion that California’s motion to intervene was
timely is consistent with our decision in Apoliona, in which
the State of Hawai’i had made an argument, as amicus curiae
before the district court, that the defendants had chosen not
to make. 505 F.3d at 964. The district court agreed with
Hawai’i’s argument, but we reversed, holding that the
argument was foreclosed by circuit precedent. Id. Hawai’i
               PERUTA V. CTY. OF SAN DIEGO                    49

moved to intervene as a party in order to file a petition for
rehearing en banc. Id. Notwithstanding the fact that “the
state was aware of the litigation and that the litigation had the
potential to affect its interests,” we granted the motion. Id. at
966. Permitting Hawai’i to intervene, we wrote, “will not
create delay by injecting new issues into the litigation, but
instead will ensure that our determination of an already
existing issue is not insulated from review simply due to the
posture of the parties.” Id. at 965 (citation, internal quotation
marks, and alterations omitted).

     If we do not permit California to intervene as a party in
Peruta, there is no party in that case that can fully represent
its interests. At trial and on appeal, attorneys representing
Sheriff Gore ably defended San Diego County’s
interpretation of the good cause requirement. But after the
panel decision was issued, Sheriff Gore informed the court
that he would neither petition for rehearing en banc nor
defend the county’s position in en banc proceedings.
California then appropriately sought to intervene in order to
fill the void created by the late and unexpected departure of
Sheriff Gore from the litigation.

                  VI. Response to Dissents

     Our colleagues Judges Callahan, Silverman and N.R.
Smith have each written dissenting opinions. We consider
Judge Callahan’s opinion to be the principal dissent because
its argument provides an essential premise for the other two.

    None of the dissents contends that there is a free-standing
Second Amendment right for a member of the general public
to carry a concealed weapon in public. Nor do they make any
effort to contradict or undermine any of the historical
50             PERUTA V. CTY. OF SAN DIEGO

evidence showing that the carrying of concealed weapons was
consistently forbidden in England beginning in 1541; was
consistently forbidden in the American colonies; and was
consistently forbidden by the states (with the sole and short-
lived exception of Kentucky) both before and after the Civil
War. Nor do they dispute that the United States Supreme
Court in 1897 clearly stated that carrying concealed weapons
was not protected by the Second Amendment. Robertson v.
Baldwin, 165 U.S. 275, 281–82 (1897) (“[T]he right of the
people to keep and bear arms (article 2) is not infringed by
laws prohibiting the carrying of concealed weapons[.]”).

    The argument of the principal dissent begins with the
premise that Plaintiffs, as members of the general public,
have a Second Amendment right to carry firearms in public
as a means of self-defense. Principal Diss. at 66. The
principal dissent characterizes California’s restrictions on
open carry as effectively prohibiting open carry. It concludes
that when California’s restrictions on open and concealed
carry are considered together, they violate the Second
Amendment: “In the context of California’s choice to prohibit
open carry, the counties’ policies regarding the licensing of
concealed carry are tantamount to complete bans on the
Second Amendment right to bear arms outside the home for
self-defense, and are therefore unconstitutional.” Id. at
69–70. Therefore, according to the principal dissent,
California’s restrictions on concealed carry violate the
Second Amendment. Judge N.R. Smith’s dissent agrees with
this argument, emphasizing the “context” of Plaintiffs’
challenge to California’s restrictions on concealed carry.

    The argument of the principal dissent is based on a logical
fallacy. Even construing the Second Amendment as
protecting the right of a member of the general public to carry
               PERUTA V. CTY. OF SAN DIEGO                   51

a firearm in public (an issue we do not decide), and even
assuming that California’s restrictions on public open carry
violate the Second Amendment so construed (an issue we
also do not decide), it does not follow that California’s
restrictions on public concealed carry violate the Amendment.

    As the uncontradicted historical evidence overwhelmingly
shows, the Second Amendment does not protect, in any
degree, the right of a member of the general public to carry a
concealed weapon in public. The Second Amendment may
or may not protect to some degree a right of a member of the
general public to carry a firearm in public. If there is such a
right, it is only a right to carry a firearm openly. But
Plaintiffs do not challenge California’s restrictions on open
carry; they challenge only restrictions on concealed carry.

    If there is a Second Amendment right of a member of the
general public to carry a firearm openly in public, and if that
right is violated, the cure is to apply the Second Amendment
to protect that right. The cure is not to apply the Second
Amendment to protect a right that does not exist under the
Amendment.

           VII. Agreement with the Concurrence

    Our colleague Judge Graber concurs fully in our opinion,
but writes separately “to state that, even if we assume that the
Second Amendment applied to the carrying of concealed
weapons in public, the provisions at issue would be
constitutional.” Graber, J., concurrence at 52. Even if we
assume that the Second Amendment applies, California’s
regulation of the carrying of concealed weapons in public
survives intermediate scrutiny because it “promotes a
substantial government interest that would be achieved less
52             PERUTA V. CTY. OF SAN DIEGO

effectively absent the regulation.” Id. at 58 (internal
quotation marks omitted). For the reasons given in our
opinion, we do not need to reach the question addressed by
the concurrence. But if we were to reach that question, we
would entirely agree with the answer the concurrence
provides.

                         Conclusion

    We hold that the Second Amendment does not protect, in
any degree, the carrying of concealed firearms by members
of the general public. This holding resolves the Second
Amendment question presented in this case. It also
necessarily resolves, adversely to Plaintiffs, their derivative
claims of prior restraint, equal protection, privileges and
immunities, and due process. In light of our holding, we need
not, and do not, answer the question of whether or to what
degree the Second Amendment might or might not protect a
right of a member of the general public to carry firearms
openly in public.

    We AFFIRM the judgments of the district courts in both
cases.



GRABER, Circuit Judge, with whom THOMAS, Chief
Judge, and MCKEOWN, Circuit Judge, join, concurring:

    I concur fully in the majority opinion. I write separately
only to state that, even if we assume that the Second
Amendment applied to the carrying of concealed weapons in
public, the provisions at issue would be constitutional. Three
of our sister circuits have upheld similar restrictions under
               PERUTA V. CTY. OF SAN DIEGO                  53

intermediate scrutiny. Such restrictions strike a permissible
balance between “granting handgun permits to those persons
known to be in need of self-protection and precluding a
dangerous proliferation of handguns on the streets.”
Woollard v. Gallagher, 712 F.3d 865, 881 (4th Cir. 2013);
see also Drake v. Filko, 724 F.3d 426, 431–32 (3d Cir. 2013)
(assuming that the Second Amendment applies and upholding
New Jersey’s “justifiable need” restriction on carrying
handguns in public); Kachalsky v. County of Westchester,
701 F.3d 81, 89, 97 (2d Cir. 2012) (assuming that the Second
Amendment applies and upholding New York’s “proper
cause” restriction on the concealed carrying of firearms). If
restrictions on concealed carry of weapons in public are
subject to Second Amendment analysis, we should follow the
approach adopted by our sister circuits.

    Judge Silverman’s dissent acknowledges the “significant,
substantial, and important interests in promoting public safety
and reducing gun violence.” (Dissent at 81–82.) He
contends, though, that Defendants have failed to demonstrate
“a reasonable fit” between the challenged licensing criteria
and the government’s objectives. (Dissent at 82.) I disagree.

    Judge Silverman points to evidence cited by two amici
“showing that concealed-carry license holders are
disproportionately less likely to commit crimes . . . than the
general population.” (Dissent at 83–84 (citing Amicus Brief
for the Governors of Texas, Louisiana, Maine, Mississippi,
Oklahoma, and South Dakota at pp. 10–15; and Amicus Brief
for International Law Enforcement Educators and Trainers
Association, et al., at pp. 22–26.)) There are, however, at
least two reasons to question the relevance of those studies.
54             PERUTA V. CTY. OF SAN DIEGO

    First, even accepting Judge Silverman’s premise,
lawmakers are entitled to weigh the severity of the risk as
well as the likelihood of its occurrence. Indeed, examples
abound of “law-abiding citizens” in the seven states studied
who place the public safety in jeopardy. In Florida, a state
touted in the second of the cited amicus briefs, a “law-
abiding” holder of a concealed-weapons permit shot and
killed another person in 2014 in a movie theater after an
argument over texting and popcorn. Amicus Brief for the
Law Center to Prevent Gun Violence and Marin County
Sheriff Robert Doyle In Support of Appellees’ Petition for
Rehearing En Banc at 13. Two years earlier, another
concealed-carry permit holder in Florida fatally shot someone
after an argument over loud music in a gas station’s parking
lot. Id. In Arizona, a qualified handgun carrier shot 19
people, including a congresswoman and a federal judge,
outside a supermarket in 2011. Id. Those shooters all were
legally entitled to carry their concealed firearms, which they
used to kill others. Sadly, those incidents are not anomalies.
Nationwide, since May 2007, concealed-carry permit holders
have shot and killed at least 17 law enforcement officers and
more than 800 private citizens—including 52 suicides.
Concealed Carry Killers, Violence Policy Center,
www.concealedcarrykillers.org (last visited Apr. 6, 2016).
Thus, even if we assume that each and every one of those
tragedies was less likely to occur because of the shooter’s
prior status as a “law-abiding citizen,” that does not mean that
a state legislature’s regulation of concealed carry fails to
address the problem in a reasonable way.

    Second, to the extent that concealed-carry license holders
are, in fact, less likely to commit crimes, their relative
peacefulness may result from (and not exist in spite of) the
restrictions that are disputed in this case. For example, in
               PERUTA V. CTY. OF SAN DIEGO                   55

Delaware, five upstanding citizens must swear that carrying
a concealed deadly weapon is necessary for the protection of
the applicant, the applicant’s property, or both. 11 Del. Code
Ann. § 1441(a)(2). In Maryland, the applicant must show
that he or she has a “good and substantial reason to wear,
carry, or transport a handgun.” Md. Code Ann., Pub. Safety
§ 5-306(a)(6)(i). In Hawaii, a concealed-carry permit may be
issued only “[i]n an exceptional case, when an applicant
shows reason to fear injury to the applicant’s person or
property.” Haw. Rev. Stat. § 134-9(a). In New York, a
person seeking a license to carry a concealed handgun must
show “proper cause,” N.Y. Penal Law § 400.00(2)(f); and, in
New Jersey, the applicant must demonstrate “that he has a
justifiable need to carry a handgun,” N.J. Stat. Ann. § 2C:58-
4. Rhode Island and the District of Columbia require the
applicant to show that he or she is a “suitable person” and has
a “reason,” such as “fear[ing] an injury to his or her person or
property,” for carrying a firearm. Mass. Gen. Laws ch. 140,
§ 131(d); 1956 R.I. Gen. Laws § 11-47-11(a); D.C. Code
§ 22-4506(a). In other words, it may be the heightened
restrictions on concealed-carry permits in many
jurisdictions—the very provisions challenged in this
case—that cause statistically reduced violence by permit
holders.

    Of equal importance, the studies to which Judge
Silverman alludes are not the only side of the story. Much
respected evidence is to the contrary. Several studies suggest
that “the clear majority of states” that enact laws broadly
allowing concealed carrying of firearms in public “experience
increases in violent crime, murder, and robbery when [those]
laws are adopted.” John J. Donohue, The Impact of
Concealed-Carry Laws, in Evaluating Gun Policy Effects on
Crime and Violence 287, 320 (2003), available at
56                  PERUTA V. CTY. OF SAN DIEGO

http://www.brookings.edu/~/media/press/books/2003/evalu
atinggunpolicy/evaluatinggunpolicy_chapter.pdf; see also
Jens Ludwig, Concealed-Gun-Carrying Laws and Violent
Crime: Evidence from State Panel Data, 18 Int’l Rev. L. &
Econ. 239, 239 (1998) (noting that laws broadly allowing
concealed carrying of weapons “have resulted, if anything, in
an increase in adult homicide rates”), available at
h t t p : / / h o m e . u c h i c a g o . e d u / l u d w i g j / p a p e r s / IJ LE -
ConcealedGunLaws-1998.pdf; David McDowall et al.,
Easing Concealed Firearms Laws: Effects on Homicide in
Three States, 86 J. Crim. L. & Criminology 193, 202–03
(1995) (noting that, in the aftermath of relaxed concealed-
carry laws, “firearms homicides increased” while “homicides
without guns remained steady,” and concluding that weaker
firearms regulation may “raise levels of firearms murders”),
available at http://scholarlycommons.law.northwestern.edu/
cgi/viewcontent.cgi?article=6855&context=jclc.

    Similarly, some studies suggest that “policies to
discourage firearms in public may help prevent violence.”
McDowall et al., Easing Concealed Firearms Laws at 203.
A study of prisoners incarcerated for gun offenses, for
example, found that two-thirds of those prisoners “reported
that the chance of running into an armed victim was very or
somewhat important in their own choice to use a gun.” Philip
Cook et al., Gun Control After Heller: Threats and
Sideshows From a Social Welfare Perspective, 56 U.C.L.A.
L. Rev. 1041, 1081 (2009). The study continues:

          Currently, criminals use guns in only about 25
          percent of noncommercial robberies and 4
          percent of assaults. If increased gun carrying
          among potential victims causes criminals to
          carry guns more often themselves, or become
              PERUTA V. CTY. OF SAN DIEGO                  57

       quicker to use guns to avert armed self-
       defense, the end result could be that street
       crime becomes more lethal.

Id. (footnote omitted).

    Clearly, social scientists disagree about the practical
effect of modest restrictions on concealed carry of firearms.
In the face of that disagreement, and in the face of
inconclusive evidence, we must allow the government to
select among reasonable alternatives in its policy decisions.
As the Second Circuit explained, in upholding a requirement
that an applicant show an objective threat to personal safety,
or a special need for self-protection, to obtain a concealed-
carry license for a handgun:

           To be sure, we recognize the existence of
       studies and data challenging the relationship
       between handgun ownership by lawful
       citizens and violent crime. We also recognize
       that many violent crimes occur without any
       warning to the victims. But New York also
       submitted studies and data demonstrating that
       widespread access to handguns in public
       increases the likelihood that felonies will
       result in death and fundamentally alters the
       safety and character of public spaces. It is the
       legislature’s job, not ours, to weigh
       conflicting evidence and make policy
       judgments.

Kachalsky, 701 F.3d at 99; see also Woollard, 712 F.3d at
876–82 (detailing the reasons why Maryland’s law, requiring
a good and substantial reason to carry a concealed firearm in
58            PERUTA V. CTY. OF SAN DIEGO

public, advances the government’s important public safety
objectives); Drake,724 F.3d at 439 (noting that “conflicting
empirical evidence . . . does not suggest, let alone compel, a
conclusion that the ‘fit’ between [a state’s] individualized,
tailored approach and public safety is not ‘reasonable’”).

    Defendants must show only that the regulation “promotes
a ‘substantial government interest that would be achieved less
effectively absent the regulation,’” not that the chosen
regulation is the “least restrictive means” of achieving the
government’s important interest. Fyock v. City of Sunnyvale,
779 F.3d 991, 1000 (9th Cir. 2015) (quoting Colacurcio v.
City of Kent, 163 F.3d 545, 553 (9th Cir. 1998)); see also
United States v. Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010)
(stating that the fit need only “be reasonable, not perfect”).
In examining reasonableness, we “must accord substantial
deference to the predictive judgments” of legislative bodies,
Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 665 (1994),
and the government must be allowed to experiment with
solutions to serious problems, Jackson v. City of San
Francisco, 746 F.3d 953, 966 (9th Cir. 2014) (citing City of
Renton v. Playtime Theatres, Inc., 475 U.S. 41, 52 (1986)).

     Finally, despite Judge Silverman’s argument to the
contrary, California’s decision to confer permit discretion on
its counties is not an arbitrary one. Localizing the decision
allows closer scrutiny of the interests and needs of each
community, increasing the “reasonable fit” between the level
of restriction and local conditions and decreasing the extent
of the restriction that otherwise would apply, statewide, in
places that do not require it. Similarly, localizing the
decision allows more careful and accurate consideration of
each individual’s license application. California entrusts the
decision-making responsibility to local law enforcement
               PERUTA V. CTY. OF SAN DIEGO                    59

officials because they are best positioned to evaluate the
potential dangers that increasing or decreasing concealed
carry would have in their communities. This structure allows
for a nuanced assessment of the needs of each locality in
processing applications for concealed carry. In short,
California’s decision to place licensing in local hands is itself
reasonable.

    In sum, even if the Second Amendment applied to
concealed carry of firearms in public, the challenged laws and
actions by Defendants survive heightened scrutiny. No
constitutional violation occurred.



CALLAHAN, Circuit Judge, dissenting, in which
SILVERMAN, Circuit Judge, joins as to all parts except
section IV, BEA, Circuit Judge, joins, and N.R. SMITH,
Circuit Judge, joins as to all parts except section II.B:

    The Second Amendment is not a “second-class”
constitutional guarantee. See McDonald v. City of Chicago,
561 U.S. 742, 780 (2010). In the watershed case District of
Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court
held that the Second Amendment codified an existing
individual right to keep and bear arms for self-defense. Two
years later, the Court reaffirmed Heller in McDonald,
561 U.S. at 742, and held that the individual right to bear
arms for self-defense under the Second Amendment was
fundamental and applied to the states. Although these
opinions specifically address firearms in the home, any fair
reading of Heller and McDonald compels the conclusion that
the right to keep and bear arms extends beyond one’s front
door. Like the rest of the Bill of Rights, this right is
60             PERUTA V. CTY. OF SAN DIEGO

indisputably constitutional in stature and part of this
country’s bedrock.

    Plaintiffs assert that the counties’ concealed weapons
licensing schemes, in the context of California’s regulations
on firearms, obliterate their right to bear arms for self-defense
in public. The Supreme Court in Heller addressed concealed-
carry restrictions and instructed that those restrictions be
evaluated in context with open-carry laws to ensure that the
government does not deprive citizens of a constitutional right
by imposing incremental burdens. Heller, 554 U.S. at 629.
In the context of present-day California law, the Defendant
counties’ limited licensing of the right to carry concealed
firearms is tantamount to a total ban on the right of an
ordinary citizen to carry a firearm in public for self-defense.
Thus, Plaintiffs’ Second Amendment rights have been
violated. While states may choose between different manners
of bearing arms for self-defense, the right must be
accommodated.

     The majority sets up and knocks down an elaborate straw
argument by answering only a narrow question—whether the
Second Amendment protects a right to carry concealed
firearms in public. But this approach is contrary to Heller,
and contrary to the prescribed method for evaluating and
protecting broad constitutional guarantees. Indeed, the
majority’s lengthy historical analysis fails to appreciate that
many of its cited cases either presumed a right to openly carry
a firearm in public or relied on a pre-Heller interpretation of
the Second Amendment. Because the majority eviscerates
the Second Amendment right of individuals to keep and bear
arms as defined by Heller and reaffirmed in McDonald, I
respectfully dissent.
               PERUTA V. CTY. OF SAN DIEGO                   61

I. The Individual Right to Bear Arms Extends Beyond
   the Home

   A. Under Heller and McDonald, the individual right to
      bear arms for self-defense extends beyond the home

   Our analysis begins with the text of the Second
Amendment and the Supreme Court’s opinions in Heller and
McDonald, which instruct that the right to bear arms extends
beyond the home.

      The Second Amendment guarantees “the right of the
people to keep and bear Arms.” U.S. Const. amend. II.
Heller held that the Second Amendment conferred an
individual right to keep and bear arms for self-defense.
554 U.S. at 595. Indeed, Heller adopted Justice Ginsburg’s
definition of “carries a firearm” to mean “wear, bear, or carry
. . . upon the person or in the clothing or in a pocket, for the
purpose . . . of being armed and ready for offensive or
defensive action in a case of conflict with another person.”
Id. at 584 (quoting Muscarello v. United States, 524 U.S. 125,
143 (1998) (Ginsburg, J., dissenting)). McDonald affirmed
that the constitutional right to keep and bear arms applies to
the states. McDonald, 561 U.S. at 778 (“[T]he Framers and
ratifiers of the Fourteenth Amendment counted the right to
keep and bear arms among those fundamental rights
necessary to our system of ordered liberty.”).

    Heller and McDonald also instruct that the right to bear
arms exists outside the home. Under these cases, the Second
Amendment secures “an individual right protecting against
both public and private violence,” indicating that the right
extends in some form to locations where a person might
become exposed to public or private violence. See Heller,
62               PERUTA V. CTY. OF SAN DIEGO

554 U.S. at 594. The Court reinforced this view by noting
that the need for the right is “most acute” in the home, id. at
628, thus implying that the right exists outside the home. See
also McDonald, 561 U.S. at 780 (“[T]he Second Amendment
protects a personal right to keep and bear arms for lawful
purposes, most notably for self-defense within the home.”).
Heller also identifies “laws forbidding the carrying of
firearms in sensitive places such as schools and government
buildings” as presumptively lawful. 554 U.S. at 626. Were
the right to self-defense confined to the home, the validity of
such laws would be self-evident.

    The history of the Second Amendment also indicates that
the right to bear arms applies outside the home. The
common-law “right of having and using arms for self-
preservation and defence,” according to Blackstone, protected
“the natural right of resistance and self-preservation.”
1 William Blackstone, Commentaries *144. Blackstone’s
Commentaries also made clear that Congress would exceed
its authority were it to “pass a law prohibiting any person
from bearing arms.” 1 William Blackstone & St. George
Tucker, Blackstone’s Commentaries: With Notes of
Reference, to the Constitution and Laws, of the Federal
Government of the United States; and of the Commonwealth
of Virginia 289 (St. George Tucker ed., 1803). Furthermore,
the majority of Nineteenth Century courts agreed that the
Second Amendment right extended outside the home and
included, at minimum, the right to carry an operable weapon
in public for the purpose of lawful self-defense.1 Although


  1
     See Judge O’Scannlain’s comprehensive analysis of the historical
underpinnings of the Second Amendment’s right to some form of carry for
self-defense outside the home set forth in Peruta v. Cty. of San Diego,
742 F.3d 1144 (9th Cir. 2014), vacated 781 F.3d 1106 (2015).
              PERUTA V. CTY. OF SAN DIEGO                  63

some courts approved limitations on the manner of carry
outside the home, none approved a total destruction of the
right to carry in public.

    Our sister circuits either have agreed that the Second
Amendment right to bear arms extends outside the home or
have assumed that the right exists. See Drake v. Filko,
724 F.3d 426, 431 (3d Cir. 2013) (recognizing that “the
Second Amendment’s individual right to bear arms may have
some application beyond the home”); Woollard v. Gallagher,
712 F.3d 865, 876 (4th Cir. 2013) (assuming without deciding
“that the Heller right exists outside the home”); Moore v.
Madigan, 702 F.3d 933, 937 (7th Cir. 2012) (“To confine the
right to be armed to the home is to divorce the Second
Amendment from the right of self-defense described in Heller
and McDonald.”); Kachalsky v. Cty. of Westchester, 701 F.3d
81, 89 & n.10 (2d Cir. 2012) (noting that “[t]he plain text of
the Second Amendment does not limit the right to bear arms
to the home,” and assuming that the Amendment has “some
application” in the context of public possession of firearms
(emphasis omitted)). Notably, the majority does not refute
this analysis, hedging that “[t]he Second Amendment may or
may not protect, to some degree, a right of a member of the
general public to carry firearms in public.” Maj. Op. 19.
Thus, pursuant to Heller and McDonald, an individual’s right
to self-defense extends outside the home and includes a right
to bear arms in public in some manner.

   B. States may choose between different manners of
      bearing arms for self-defense so long as the right to
      bear arms for self-defense is accommodated

   Heller balances the Second Amendment right to bear
arms in public with a state’s ability to choose between
64            PERUTA V. CTY. OF SAN DIEGO

regulating open carry or concealed carry. Heller first noted
that laws prohibiting concealed carry were examples of how
the right secured by the Second Amendment was not a right
to keep and carry any weapon whatsoever in any manner
whatsoever and for whatever purpose:

       Like most rights, the right secured by the
       Second Amendment is not unlimited. From
       Blackstone through the 19th-century cases,
       commentators and courts routinely explained
       that the right was not a right to keep and carry
       any weapon whatsoever in any manner
       whatsoever and for whatever purpose. See,
       e.g., Sheldon, in 5 Blume 346; Rawle 123;
       Pomeroy 152–153; Abbott 333. For example,
       the majority of the 19th-century courts to
       consider the question held that prohibitions on
       carrying concealed weapons were lawful
       under the Second Amendment or state
       analogues. See, e.g., State v. Chandler, 5 La.
       Ann., at 489–490; Nunn v. State, 1 Ga., at
       251; see generally 2 Kent *340, n. 2; The
       American Students’ Blackstone 84, n. 11 (G.
       Chase ed. 1884). Although we do not
       undertake an exhaustive historical analysis
       today of the full scope of the Second
       Amendment, nothing in our opinion should be
       taken to cast doubt on longstanding
       prohibitions on the possession of firearms by
       felons and the mentally ill, or laws forbidding
       the carrying of firearms in sensitive places
              PERUTA V. CTY. OF SAN DIEGO                  65

       such as schools and government buildings, or
       laws imposing conditions and qualifications
       on the commercial sale of arms.

554 U.S. at 626–27.

     Importantly, while the Court enumerated four
presumptively lawful “longstanding prohibitions,” it did not
list prohibitions of concealed weapons as one of them.
Instead, the Court identified concealed weapons prohibitions
as an example of regulating the manner in which individuals
can exercise their right to keep and carry a firearm for self-
defense. The Court further noted that a prohibition on
carrying concealed handguns in conjunction with a
prohibition of open carry of handguns would destroy the right
to bear and carry arms:

       Few laws in the history of our Nation have
       come close to the severe restriction of the
       District’s handgun ban. And some of those
       few have been struck down. In Nunn v. State,
       the Georgia Supreme Court struck down a
       prohibition on carrying pistols openly (even
       though it upheld a prohibition on carrying
       concealed weapons). See 1 Ga., at 251. In
       Andrews v. State, the Tennessee Supreme
       Court likewise held that a statute that forbade
       openly carrying a pistol “publicly or privately,
       without regard to time or place, or
       circumstances,” 50 Tenn., at 187, violated the
       state constitutional provision (which the court
       equated with the Second Amendment). That
       was so even though the statute did not restrict
       the carrying of long guns. Ibid. See also
66            PERUTA V. CTY. OF SAN DIEGO

        State v. Reid, 1 Ala. 612, 616–617 (1840) (“A
        statute which, under the pretence of
        regulating, amounts to a destruction of the
        right, or which requires arms to be so borne
        as to render them wholly useless for the
        purpose of defence, would be clearly
        unconstitutional”).

Id. at 629.

    In sum, Heller indicates that concealed-weapons
prohibitions may be proper as long as individuals retain other
means to exercise their Second Amendment right to bear
arms for self-defense. However, where other ways of
exercising one’s Second Amendment right are foreclosed, a
prohibition on carrying concealed handguns constitutes a
“severe restriction” on the Second Amendment right, just like
the District of Columbia’s unconstitutional handgun ban in
Heller.

II. Given California’s Choice to Prohibit Open Carry, the
    Counties’ Policies of Not Allowing for Concealed
    Carry for Self-Defense are Unconstitutional

    As the Plaintiffs have some right to carry a firearm in
public for self-defense, the next task is to determine whether
the counties’ policies, in light of the state’s open-carry
restrictions, are constitutional. We have held (and the
majority does not hold otherwise) that when a law burdens
conduct falling within the scope of the Second Amendment’s
guarantee, a two-step inquiry is appropriate. Jackson v. City
& Cty. of San Francisco, 746 F.3d 953, 963 (9th Cir. 2014).
“The two-step inquiry we have adopted ‘(1) asks whether the
challenged law burdens conduct protected by the Second
              PERUTA V. CTY. OF SAN DIEGO                  67

Amendment and (2) if so, directs courts to apply an
appropriate level of scrutiny.’” Id. at 960 (quoting United
States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013)).

   A. Procedural posture and California’s gun control
      regime

    First, we consider the posture of this case in the context
of California’s concealed- and open-carry laws. The Richards
Plaintiffs filed suit in May 2009, and the Peruta Plaintiffs
filed suit in October 2009. Both plaintiff groups challenged
their respective counties’ concealed weapons licensing
policies under the Second Amendment.

    California prohibits an individual from carrying a
concealed handgun in public. Cal. Penal Code § 25400
(prohibiting concealed carry of a loaded firearm in public).
There are exceptions to this prohibition on concealed carry,
including for peace officers, military personnel, and persons
in private security. Id. §§ 25450, 25620, 25630, 25650.
There are also exceptions for persons engaged in particular
activities, such as hunting. Id. § 25640.

    A member of the general public, however, cannot carry a
concealed handgun without a concealed-weapons license.
The sheriff of a county may issue an applicant a license to
lawfully carry a concealed handgun in the city or county in
which that applicant works or resides. Id. §§ 26150, 26155.
However, the applicant must be a resident of (or spend
substantial time in) the county in which he or she applies,
pass a background check, take a firearms course, demonstrate
good moral character, and demonstrate “good cause.” Id.
§§ 26150, 26155, 26165.
68             PERUTA V. CTY. OF SAN DIEGO

    The counties’ interpretation of “good cause” is a focal
point in this case. Both counties define “good cause” as
requiring a particular need. San Diego County defines “good
cause” as “a set of circumstances that distinguish[es] the
applicant from the mainstream and causes him or her to be
placed in harm’s way.” Similarly, Yolo County’s written
policy requires “valid” reasons for requesting a license.
Importantly, under both policies a general desire for self-
protection and protection of family does not constitute “good
cause.”

    In upholding the counties’ restrictions, the district courts
relied on the fact that, at that time, California permitted
unloaded open carry of handguns under then Penal Code
§ 12031(g). Thus, the district courts found that the counties’
licensing schemes did not substantially burden the right to
bear arms for self-defense. Peruta v. Cty. of San Diego,
758 F. Supp. 2d 1106, 1114 (S.D. Cal. 2010) (“As a practical
matter, should the need for self-defense arise, nothing in
section 12031 restricts the open carry of unloaded firearms
and ammunition ready for instant loading.”); Richards v. Cty.
of Yolo, 821 F. Supp. 2d 1169, 1175 (E.D. Cal. 2011) (“Under
the statutory scheme, even if Plaintiffs are denied a concealed
weapon license for self-defense purposes from Yolo County,
they are still more than free to keep an unloaded weapon
nearby their person, load it, and use it for self-defense in
circumstances that may occur in a public setting.”).

    However, during the pendency of these appeals,
California repealed its open-carry law, and enacted broad
legislation prohibiting open carry of handguns in public
                  PERUTA V. CTY. OF SAN DIEGO                          69

places. AB 144, 2011–12 Leg., 2011–12 Sess. (Cal. 2011).2
Thus, California now generally prohibits individuals from
openly carrying a handgun—whether loaded or unloaded—in
public locations. See Cal. Penal Code § 25850 (prohibiting
carry of a loaded firearm); id. § 26350 (prohibiting open carry
of an unloaded firearm).3

      B. In the context of California’s ban on open carry, the
         counties’ ban on concealed carry for self-defense is
         unconstitutional

    In the context of California’s choice to prohibit open
carry, the counties’ policies regarding the licensing of


  2
    AB 144 provided, among other things, that “[a] person is guilty of
openly carrying an unloaded handgun when that person carries upon his
or her person an exposed and unloaded handgun outside a vehicle while
in or on any of the following: (A) A public place or public street in an
incorporated city or city and county. (B) A public street in a prohibited
area of an unincorporated area of a county or city and county. (C) A public
place in a prohibited area of a county or city and county.” Cal. Penal
Code § 26350(a)(1).
  3
     There are exceptions. California law permits (1) possession of a
loaded or unloaded firearm at a person’s place of residence, temporary
residence, campsite, on private property owned or lawfully possessed by
the person, or within the person’s place of business, Cal. Penal Code
§§ 25605, 26035, 26055; (2) the transportation or carrying of any pistol,
revolver, or other firearm capable of being concealed upon the person
within a motor vehicle, unloaded and locked in the vehicle’s trunk or in
a locked container in the vehicle, and carrying the firearm directly to or
from any motor vehicle within a locked container, id. §§ 25505, 25610,
25850; (3) carrying a loaded or unloaded firearm in some unincorporated
areas, id. §§ 25850(a), 26350(a); and (4) carrying a loaded firearm where
the person reasonably believes that any person or the property of any
person is in immediate, grave danger and that the carrying of the weapon
is necessary for the preservation of that person or property, id. § 26045.
70             PERUTA V. CTY. OF SAN DIEGO

concealed carry are tantamount to complete bans on the
Second Amendment right to bear arms outside the home for
self-defense, and are therefore unconstitutional.

    Heller defined the right to bear arms as the right to be
“armed and ready for offensive or defensive action in a case
of conflict with another person.” Heller, 554 U.S. at 584
(quoting Muscarello, 524 U.S. at 143 (Ginsburg, J.,
dissenting)). Here, California has chosen to ban open carry
but grants its citizens the ability to carry firearms in public
through county-issued concealed weapons licenses. Thus, in
California, the only way that the average law-abiding citizen
can carry a firearm in public for the lawful, constitutionally
protected purpose of self-defense is with a concealed-carry
license. And in San Diego and Yolo Counties that option has
been taken off the table. Both policies specify that concern
for one’s personal safety alone does not satisfy the “good
cause” requirement for issuance of a license.

    California’s exceptions to the general prohibition against
public carry do little to protect an individual’s right to bear
arms in public for self-defense. The exceptions for particular
groups of law enforcement officers and military personnel do
not protect the average citizen. Bearing arms on private
property and at places of business does not allow citizens to
protect themselves by bearing arms in public. And the
exceptions for “making or attempting to make a lawful arrest”
or for situations of “immediate, grave danger” offer no solace
to an individual concerned about protecting self and family
from unforeseen threats in public.

    Here, as in Heller, the exceptions are limited and do not
adequately allow the ordinary citizen to exercise his or her
right to keep and bear arms for self-defense within the
               PERUTA V. CTY. OF SAN DIEGO                    71

meaning of the Second Amendment, as defined by the
Supreme Court. Thus, the counties’ concealed-carry policies
in the context of California’s open-carry ban obliterate the
Second Amendment’s right to bear a firearm in some manner
in public for self-defense. See also Moore v. Madigan,
702 F.3d 933, 936–42 (7th Cir. 2012) (striking down the
open-and-concealed-carry regulatory regime in Illinois
because the state failed to justify “so substantial a curtailment
of the right of armed self-defense”).

    C. If the counties’ policies were not a ban, remand to the
       district courts would be appropriate

    Even if the counties’ policies in light of the California
laws prohibiting open carry were not tantamount to complete
bans, the proper remedy would be to remand to the district
courts. The district courts did not have the benefit of our
recent case law applying our Second Amendment framework.
See Jackson, 746 F.3d at 963; Chovan, 735 F.3d at 1130.
Additionally, the underlying statutory scheme has changed
dramatically since the district courts’ decisions. At the time
the district courts rendered their decisions, California
permitted unloaded open carry, a fact that both district courts
relied upon to find that the counties’ policies did not
substantially burden any Second Amendment rights. See
Peruta, 758 F. Supp. 2d at 1114–15; Richards, 821 F. Supp.
2d at 1175. However, open carry is now effectively
prohibited.

    Furthermore, reasonable jurists might find triable issues
of material fact as to whether the policies substantially burden
the right to carry a firearm in public for self-defense, whether
there are open alternative channels to bear arms for self-
defense, whether there are sufficient governmental interests
72                PERUTA V. CTY. OF SAN DIEGO

that justify some of the restrictions, and whether the
restrictions are sufficiently tailored to those interests. See
Jackson, 746 F.3d at 963; Chovan, 735 F.3d at 1127. Thus,
if the counties’ policies are to be upheld, in whole or in part,
the parties ought to have the opportunity to present evidence
as to these issues, and the district court ought to have the
opportunity to consider this evidence under the correct
framework.4

    Instead of remanding, the concurrence would hold that the
concealed-weapons restrictions here survive intermediate
scrutiny. The concurrence follows the approach of the
Second, Third, and Fourth Circuits, which have held that
states may limit the right to bear arms to persons who show
good cause or meet a similar elevated standard. But the
analyses in these cases are questionable as they rely on pre-
Heller interpretations of the Second Amendment.5 Even if

  4
    On a remand, I would apply heightened scrutiny. Jackson, 746 F.3d
at 964 (noting that a “severe burden” on the Second Amendment right
“requires [a] higher level of scrutiny”); see also Ezell v. City of Chicago,
651 F.3d 684, 691–92, 708 (7th Cir. 2011) (applying “rigorous” review “if
not quite ‘strict scrutiny’” to law that required firing range training prior
to gun ownership but then banned all firing ranges).
      5
     For example, in Drake, the Third Circuit upheld New Jersey’s
requirement that prior to receiving a license to carry a gun, either openly
or concealed, an applicant had to show a “justifiable need.” 724 F.3d at
428. The court held that restrictions on concealed weapons are
“longstanding regulation[s] that enjoy[] presumptive constitutionality,”
and thus “regulate[] conduct falling outside the scope of the Second
Amendment’s guarantee.” Id. at 434. Drake noted that New Jersey courts
had upheld the restriction of gun permits in Siccardi v. State, 284 A.2d
533, 538 (N.J. 1971), and Siccardi, in turn, relied on Burton v. Sills,
248 A.2d 521, 525–26 (N.J. 1968). Drake, 724 F.3d at 432. Burton,
however, erroneously held that the Second Amendment referred only to
the collective right of the people to keep and bear arms, and not an
                  PERUTA V. CTY. OF SAN DIEGO                             73

Heller and McDonald are seen as a departure from any prior
understanding of the Second Amendment, they are law and
remain binding upon us.

III.      The Majority Errs By Ignoring California’s
          Choice to Ban Open Carry and Focusing
          Myopically on the Counties’ Bans on Concealed
          Carry

    The majority’s opinion is not in accord with our usual
approach to broadly defined constitutional rights, and fails to
appreciate the context in which the Plaintiffs’ challenges to
the counties’ policies arise. Moreover, its historical analysis
is largely irrelevant because it again fails to appreciate the
contexts in which the cited cases arose.

       A. Courts review a law’s constitutionality in that law’s
          larger context, just as the Supreme Court did in
          Heller

    A holistic approach to evaluating concealed weapons laws
in context of the open-carry laws comports with how courts
have evaluated other laws that allegedly infringed on


individual right to self-defense. Burton, 248 A.2d at 526 (“As the
language of the [Second] [A]mendment itself indicates it was not framed
with individual rights in mind. Thus it refers to the collective right ‘of the
people’ to keep and bear arms in connection with ‘a well-regulated
militia.’”).

     Similarly in Kachalsky, the Second Circuit noted that New York had
long regulated the possession and use of firearms. 701 F.3d at 84–85.
However, the Second Circuit acknowledged that “the law was upheld, in
part, on what is now the erroneous belief that the Second Amendment
does not apply to the states.” Id. at 85.
74             PERUTA V. CTY. OF SAN DIEGO

constitutional rights. In the First Amendment context, for
example, our precedents inform us that we should not cabin
our inquiry to the challenged law before us. Rather, the
preferred course is to examine other, related laws to
determine the nature of the asserted constitutional right and
the extent of the burden on that right. See, e.g., Doe v. Reed,
561 U.S. 186 (2010) (examining other disclosure laws to
determine the constitutionality of a requirement to disclose
petition signatories); Chula Vista Citizens for Jobs & Fair
Competition v. Norris, 782 F.3d 520 (9th Cir. 2015) (en banc)
(examining other disclosure laws to determine the
constitutionality of a requirement to disclose the identity of
a petition proponent). Similarly here, we must examine the
applicable open-carry restrictions to determine the nature of
Plaintiffs’ asserted right to some carry in public and the
extent of the burden of the policies on that right.

     B. Defining the constitutional right to bear arms
        narrowly is inconsistent with judicial protection of
        other fundamental freedoms

    Regardless of how a jurist feels about the Second
Amendment, there can be no doubt that Heller construed the
words “keep and bear arms” broadly to encompass an
individual’s right to self-defense, as opposed to a collective
right to keep and bear arms for maintaining a militia. The
Court has defined other constitutional rights broadly as well.
See, e.g., Obergefell v. Hodges, 135 S. Ct. 2584, 2598 (2015)
(defining constitutional right as right to marry, not right to
same-sex marriage); Lawrence v. Texas, 539 U.S. 558,
566–70 (2003) (right to privacy, not right to engage in
sodomy); Griswold v. Connecticut, 381 U.S. 479, 485–86
(1965) (right to marital privacy, not the right to use birth
control devices). Thus, the question in Obergefell was not
               PERUTA V. CTY. OF SAN DIEGO                   75

whether the plaintiffs have a right to same-sex marriage, the
question was whether the states’ limitation of marriage to a
man and woman violated the right to marry. The question in
Griswold was not whether there was a constitutional right to
use birth control, but rather whether the state’s prohibition on
birth control violated a person’s right to marital privacy.

     So too here. The individual constitutional right that
Plaintiffs seek to protect is not the right to concealed carry
per se, but their individual right to self-defense guaranteed by
Heller. States may choose how to accommodate this right but
they must accommodate it. This distinction may be subtle,
but it is critical. Narrowly defining the right may disguise a
law’s substantive impact on a constitutional freedoms. See,
e.g., Bowers v. Hardwick, 478 U.S. 186, 190 (1986)
(upholding sodomy law, holding that the Constitution does
not “confer[] a fundamental right upon homosexuals to
engage in sodomy”), overruled by Lawrence, 539 U.S. at 569
(striking down sodomy law, holding that “criminal
convictions for adult consensual sexual intimacy in the home
violate[d] [plaintiffs’] vital interests in liberty and privacy
protected by the Due Process Clause of the Fourteenth
Amendment”).

    The majority reasons, however, that “if that right is
violated, the cure is to apply the Second Amendment to
protect that right. The cure is not to apply the Second
Amendment to protect a right that does not exist under the
Amendment.” Maj. Op. 51. This is an over-simplistic
analysis. The counties and California have chipped away at
the Plaintiffs’ right to bear arms by enacting first a concealed
weapons licensing scheme that is tantamount to a complete
ban on concealed weapons, and then by enacting an open
carry ban. Constitutional rights would become meaningless
76                 PERUTA V. CTY. OF SAN DIEGO

if states could obliterate them by enacting incrementally more
burdensome restrictions while arguing that a reviewing court
must evaluate each restriction by itself when determining its
constitutionality. See Heller, 554 U.S. at 629 (“A statute
which, under the pretence of regulating, amounts to a
destruction of the right, or which requires arms to be so borne
as to render them wholly useless for the purpose of defence,
would be clearly unconstitutional” (quoting State v. Reid,
1 Ala. 612, 616–17 (1840))). Indeed, such an approach was
rejected by Heller which discussed concealed-carry laws in
the context of open-carry prohibitions. Id.6

    By narrowly defining the asserted right as a right to
concealed carry, the majority fails to recognize the real
impact of the counties’ policies on the Second Amendment
right to keep and bear arms.

         C. Given the right to bear arms for self-defense extends
            beyond the home, states must accommodate that right
            to self-defense

     As explained above, given the right to bear arms for self-
defense exists outside the home, it follows then that states
must accommodate that right. While Heller prohibits states
from completely banning carrying a firearm in public for self-
defense, it leaves states room to choose what manner of carry
is allowed. States may choose how to accommodate the right
by allowing only open carry, only concealed carry, or some
combination of both. However, states may not disallow both


     6
     Under the majority’s approach, a court reviewing a challenge to
California’s regulation of the open carrying of firearms could not consider
the fact that in some counties an ordinary citizen also cannot carry a
concealed weapon.
               PERUTA V. CTY. OF SAN DIEGO                    77

manners of carry as the counties and California have done
here.

    The majority concedes that “[t]he Second Amendment
may or may not protect to some degree a right of a member
of the general public to carry a firearm in public.” Maj. Op.
51. However, it claims that “[i]f there is such a right, it is
only a right to carry a firearm openly.” Maj. Op. 51. The
majority’s holding—that California must accommodate the
right to bear arms in public through open carry—is
unsupported by Supreme Court precedent and contrary to
federalism principles. The Supreme Court has never dictated
how states must accommodate a right to bear arms. The
majority’s cited cases, also cited in Heller, make this point
clear. See, e.g., Reid, 1 Ala. at 616–17 (“We do not desire to
be understood as maintaining, that in regulating the manner
of bearing arms, the authority of the Legislature has no other
limit than its own discretion. A statute which, under the
pretence of regulating, amounts to a destruction of the right,
or which requires arms to be so borne as to render them
wholly useless for the purpose of defence, would be clearly
unconstitutional.”); Nunn v. State, 1 Ga. 243, 243 (1846) (“A
law which merely inhibits the wearing of certain weapons in
a concealed manner is valid. But so far as it cuts off the
exercise of the right of the citizen altogether to bear arms, or,
under the color of prescribing the mode, renders the right
itself useless-it is in conflict with the Constitution, and
78                PERUTA V. CTY. OF SAN DIEGO

void.”).7 Thus, the majority errs by suggesting that states
must accommodate the right to bear arms through open carry.

    Moreover, the majority’s requirement that states
accommodate the right to bear arms through open carry is
unwise. States may have good reasons for allowing
concealed carry but banning open carry. See Eugene Volokh,
Implementing the Right to Keep and Bear Arms for Self-
Defense: An Analytical Framework and A Research Agenda,
56 UCLA L. Rev. 1443, 1521 (2009) (“In many places,
carrying openly is likely to frighten many people, and to lead
to social ostracism as well as confrontations with the


  7
    Because the majority miscasts the issue in these appeals, its historical
analysis is largely irrelevant. But there are also substantive problems with
that analysis. Some authorities are unpersuasive as they rely on a pre-
Heller interpretation of the Second Amendment as being limited to a right
to bear arms for purposes of maintaining a “well-regulated” militia. See,
e.g., Aymette v. State, 21 Tenn. 154, 158 (1840) (limiting “arms” to mean
those “such as are usually employed in civilized warfare, and that
constitute the ordinary military equipment”); State v. Buzzard, 4 Ark. 18,
19 (1842) (rejecting individual Second Amendment right to self-defense;
holding that right was tied to well-regulated militia); English v. State,
35 Tex. 473, 476 (1871) (“The word ‘arms’ in the connection we find it
in the constitution of the United States, refers to the arms of a militiaman
or soldier, and the word is used in its military sense.”); State v. Workman,
14 S.E. 9, 11 (W. Va. 1891) (limiting “arms” to mean those “weapons of
warfare to be used by the militia, such as swords, guns, rifles, and
muskets,—arms to be used in defending the state and civil liberty”).

     Still other authorities, such as Robertson v. Baldwin, 165 U.S. 275
(1897), are of limited value because they fail to disclose whether the
concealed-weapon law existed in conjunction with laws permitting open
carry, or do not indicate whether the court interpreted the Second
Amendment to be limited to a collective right related to the militia, instead
of an individual right to self-defense. See also Walburn v. Territory, 59
P. 972 (Okla. 1899).
                 PERUTA V. CTY. OF SAN DIEGO                         79

police.”). Different states may have different opinions about
whether concealed carry or open carry is preferable. The
point is that, under Heller, states cannot prohibit both open
and concealed carry, thus eviscerating the right to bear arms
in public for self-defense.8

IV.      The Counties’ Unfettered Discretion to Grant or
         Deny Concealed Weapons Licenses is Troubling

    Finally, while the majority and I would decide this case
on Second Amendment grounds, Plaintiffs have raised non-
frivolous concerns as to whether the counties’ discretion as to
who obtains a license violates the Equal Protection Clause
and constitutes an unlawful prior restraint. The issues are not
ripe for review, but I note that a discretionary licensing
scheme that grants concealed weapons permits to only
privileged individuals would be troubling.9               Such
discretionary schemes might lead to licenses for a privileged
class including high-ranking government officials (like
judges), business owners, and former military and police
officers, and to the denial of licenses to the vast majority of
citizens. See, e.g., McDonald, 561 U.S. at 771 (“After the
Civil War, many of the over 180,000 African Americans who
served in the Union Army returned to the States of the old


  8
    Despite California’s belated appreciation of the importance of these
appeals, the majority grants its motion to intervene. Hence, now that
California is a party, there is no reason to confine our inquiry to the
counties’ policies. Rather, California’s intervention supports examining
Plaintiffs’ challenges to the counties’ policies in the context of the
California open carry ban.
 9
   Indeed, a declaration submitted by the County of San Diego indicates
that the point of the concealed weapons licensing policy was to make
concealed carry “a very rare privilege.”
80             PERUTA V. CTY. OF SAN DIEGO

Confederacy, where systematic efforts were made to disarm
them and other blacks. The laws of some States formally
prohibited African-Americans from possessing firearms.”
(citations omitted)); Br. for Congress of Racial Equality, Inc.
as Amicus Curiae Supporting Appellants 15, 20, 24, ECF No.
249 (arguing that California’s gun control history evidences
attempts to disarm ethnic minorities including persons of
Mexican Heritage, Asian-Americans, and African-
Americans); cf. Br. for Pink Pistols et al. as Amici Curiae
Supporting Appellants 3, ECF No. 240 (“[W]ithout self-
defense, there are no gay rights.” (alteration and emphasis
omitted)). Whatever licensing scheme remains in place in
California or in other states, the right to keep and bear arms
must not become a right only for a privileged class of
individuals.

                            ***

  The Second Amendment is not a “second-class”
Amendment. See McDonald, 561 U.S. at 780.

       Undoubtedly some think that the Second
       Amendment is outmoded in a society where
       our standing army is the pride of our Nation,
       where well-trained police forces provide
       personal security, and where gun violence is
       a serious problem. That is perhaps debatable,
       but what is not debatable is that it is not the
       role of th[e] [Supreme] Court to pronounce
       the Second Amendment extinct.

Heller, 554 U.S. at 636. Today the majority takes a step
toward extinguishing the Second Amendment right
recognized by the Supreme Court in Heller and McDonald.
               PERUTA V. CTY. OF SAN DIEGO                   81

     With no clear guidance from the Court regarding how to
evaluate laws that restrict and obliterate the right to keep and
bear arms for self-defense, the Second Amendment is
becoming “[a] constitutional guarantee subject to future
judges’ assessments” which is “no constitutional guarantee at
all.” Id. at 634.

   Accordingly, I dissent.



SILVERMAN, Circuit Judge, with whom BEA, Circuit Judge
joins, dissenting:

    I dissent from the majority’s opinion because the
challenged laws do not survive any form of heightened
scrutiny – strict or intermediate scrutiny. See D.C. v. Heller,
554 U.S. 570, 629 n.27 (2008) (explaining that “rational-basis
scrutiny” is inappropriate for reviewing Second Amendment
challenges); see also United States v. Chovan, 735 F.3d 1127,
1137 (9th Cir. 2013), cert. denied, 135 S. Ct. 187 (2014) (“In
Heller, the Supreme Court did not specify what level of
scrutiny courts must apply to a statute challenged under the
Second Amendment. The Heller Court did, however,
indicate that rational basis review is not appropriate.”). The
more lenient of the two standards – intermediate scrutiny –
requires “(1) the government’s stated objective to be
significant, substantial, or important; and (2) a reasonable fit
between the challenged regulation and the asserted
objective.” Chovan, 735 F.3d at 1139.

    No one disputes that the County Defendants and
California have significant, substantial, and important
interests in promoting public safety and reducing gun
82             PERUTA V. CTY. OF SAN DIEGO

violence. See Fyock v. Sunnyvale, 779 F.3d 991, 1000 (9th
Cir. 2015) (“Sunnyvale’s interests in promoting public safety
and reducing violent crime are substantial and important
government interests.”). However, the County Defendants
and California have failed to provide sufficient evidence
showing that there is a reasonable fit between the challenged
laws and these two objectives. See Chovan, 735 F.3d at
1140–41 (stating that it is the government’s burden to
establish that the challenged law survives intermediate
scrutiny); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
(explaining that summary judgment is appropriate if “the
nonmoving party has failed to make a sufficient showing on
an essential element of her case with respect to which she has
the burden of proof”).

    In evaluating the constitutionality of a law under
intermediate scrutiny, a reviewing court must assure that, in
formulating their judgments, lawmakers have “‘drawn
reasonable inferences based on substantial evidence.’”
Turner Broad. Sys., Inc. v. F.C.C., 520 U.S. 180, 195 (1997)
(emphasis added) (quoting Turner Broad. Sys., Inc. v. F.C.C.,
512 U.S. 622, 666 (1994)); see also City of Renton v.
Playtime Theatres, Inc., 475 U.S. 41, 51–52 (1986)
(explaining that the evidence that the lawmakers relied on
must be “reasonably believed to be relevant to the problem”
the government is addressing). In evaluating whether
California lawmakers have drawn reasonable inferences
based on substantial evidence, it is important to note that the
constitutional claims at issue in this case do not seek to
provide all California citizens with the unrestricted ability to
carry concealed firearms in public. To the contrary, Plaintiffs
do not challenge California Penal Code §§ 25655 and
26150’s requirements: (1) that a person desiring to carry a
concealed firearm in public first obtain a concealed carry
               PERUTA V. CTY. OF SAN DIEGO                   83

license; and (2) that in order to obtain that license the person
must be a law-abiding citizen of good moral character and
complete the necessary course of firearms training.

    Thus, Plaintiffs only challenge California’s concealed
carry licensing scheme as interpreted and implemented by
San Diego County and Yolo County to the extent it prohibits
certain law-abiding citizens, who have completed the
necessary training and applied for the necessary license, from
carrying a concealed firearm in public because they cannot
satisfy San Diego County and Yolo County’s required
heightened showing of a particular need to carry a firearm in
public for self-defense purposes. This distinction is important
because the County Defendants and California have not
provided any evidence, let alone substantial evidence,
specifically showing that preventing law-abiding citizens,
trained in the use of firearms, from carrying concealed
firearms helps increase public safety and reduces gun
violence. The County Defendants have merely provided
evidence detailing the general dangers of gun violence and
concealed firearms. This evidence is of questionable
relevance to the issues in this case because it does not
distinguish between firearm violence committed by people
who are either concealed carry license holders or are qualified
to obtain such a license and firearm violence committed by
people who could not obtain a concealed carry license
because of either their criminal record or because they have
not completed the necessary course of firearms training.

    There is simply no evidence in the record showing that
establishing a licensing regime that allows trained law-
abiding citizens to carry concealed firearms in public results
in an increase in gun violence. Indeed, the only evidence in
the record shows the exact opposite. Amici have provided
84             PERUTA V. CTY. OF SAN DIEGO

evidence showing that concealed-carry license holders are
disproportionately less likely to commit crimes – including
violent crimes such as aggravated assault with a deadly
weapon – than the general population, and that the adoption
of a concealed carry licensing regime such as the one
proposed by Plaintiffs in other areas of the country has either
had no effect on violent crime or has helped reduce violent
crime. See Amicus Brief for the Governors of Texas,
Louisiana, Maine, Mississippi, Oklahoma, and South Dakota
at 10–15; Amicus Brief for International Law Enforcement
Educators and Trainers Association, et al. at 22–26.
Accordingly, the evidence in the record is insufficient to
show that there is a reasonable fit between the challenged
laws and the government’s stated objectives.

    Moreover, the undisputed facts in this case show that
there is not a reasonable fit because California law arbitrarily
allows its counties to set forth different standards for
obtaining a concealed carry license without any reasonable or
rational explanation for the differences. For example, in
Sacramento County, Fresno County, Stanislaus County, and
Ventura County, California Penal Code § 26150(a)’s “good
cause” requirement is satisfied by the applicant simply stating
that he wishes to carry a firearm in public for self-defense
purposes. In contrast, in the two counties at issue in the
present appeals – San Diego County and Yolo County – a
desire to carry a firearm in public for self-protection purposes
by itself is insufficient to satisfy § 26150(a)’s “good cause”
requirement. California argues that local officials are best
situated to determine what applicants should be required to
show in order to satisfy the “good cause” requirement; and,
therefore, it is reasonable to confer this discretion to its
County sheriffs.        However, it does not appear that
California’s sheriffs are exercising this discretion in a rational
                PERUTA V. CTY. OF SAN DIEGO                      85

way. Neither California nor the County Defendants have
provided any explanation for why it is reasonable and rational
for a desire to carry a firearm in public for self-defense
purposes to be insufficient to constitute “good cause” in Yolo
County (population 213,0161) when right next door in
Sacramento County (population 1,501,3352) it is sufficient to
constitute “good cause.” There cannot be a reasonable fit if
the same standard – here, § 26150(a)’s “good cause”
requirement – is arbitrarily applied in different ways from
county to county without any explanation for the differences.

    In sum, I would hold that the challenged laws are
unconstitutional under the Second Amendment because they
do not survive any form of heightened scrutiny analysis, and
therefore, I would reverse.



N.R. SMITH, Circuit Judge, dissenting:

    I join the dissent of Judge Callahan. I agree that the
majority errs “by answering only a narrow question—whether
the Second Amendment protects a right to carry concealed
firearms in public.” Dissent 60. I write separately only to
express my opinion that the appropriate remedy is to remand
this case to the district courts.


     1
    United States Census Bureau, State & County QuickFacts, Yolo
County, California, http://www.census.gov/quickfacts/table/
PST045215/06113,00 (last visited June 2, 2016).
 2
  United States Census Bureau, State & County QuickFacts, Sacramento
County, California, http://www.census.gov/quickfacts/table/
PST045215/06067,00 (last visited June 2, 2016).
86                 PERUTA V. CTY. OF SAN DIEGO

                                      I.

    This case turns on how the applicable issue is framed.
The majority states the issue narrowly—whether the “Second
Amendment . . . preserve[s] or protect[s] a right to carry
concealed firearms in public.” Maj. Op. 11. In contrast, the
dissent1 asks whether “[i]n the context of California’s choice
to prohibit open carry,” the counties’ restrictions on
concealed carry violate the Second Amendment. Dissent 69
(emphasis added).

    As a result of this difference in framing the applicable
issue, the majority’s arguments and the dissent’s arguments
are often like “two ships passing in the night.” For example,
the majority engages in a lengthy academic exercise to reach
the conclusion that “the carrying of concealed weapons was
consistently forbidden in England beginning in 1541; was
consistently forbidden in the American colonies; and was
consistently forbidden by the states.” Maj. Op. 49–50. This
historical analysis is relevant to the issue framed by the
majority, but it is irrelevant to the issue framed by the dissent
“because it again fails to appreciate the contexts in which the
cited cases arose.” Dissent 73 (emphasis added).

    The majority’s historical analysis is also unnecessary to
resolve the issue as framed by the majority opinion. In
District of Columbia v. Heller, the Supreme Court explicitly
recognized that prohibitions on carrying concealed weapons
were appropriate for regulating the manner in which




 1
     All references to the dissent refer to the dissent of Judge Callahan.
                  PERUTA V. CTY. OF SAN DIEGO                            87

individuals could exercise their Second Amendment rights.2
554 U.S. 570, 626 (2008). If the issue before us is truly
whether California can, in isolation, prohibit concealed carry,
a simple memorandum disposition citing to Heller would be
sufficient. A formal opinion, much less the gathering of our
en banc panel, would not be necessary to answer the issue
framed by the majority.

    Accordingly, I agree with the dissent’s articulation of the
relevant issue in this case. We should not review the
counties’ concealed weapons licensing schemes in isolation.
Instead, we must review them in the context of the underlying
statutory scheme as a whole. That review is consistent with
the Supreme Court’s approach in Heller.3 It is also consistent
with our court’s two-step Second Amendment inquiry. See
Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 961
(9th Cir. 2014) (noting that, under the second step of the
inquiry, courts should consider whether firearm regulations
“leave open alternative channels for self-defense”).



  2
    The Supreme Court also recognized that context was important when
reviewing a statute that regulates rights secured by the Second
Amendment. “A statute which, under the pretence of regulating, amounts
to a destruction of the right, or which requires arms to be so borne as to
render them wholly useless for the purpose of defence, would be clearly
unconstitutional.” Heller, 554 U.S. at 629 (quoting State v. Reid, 1 Ala.
612, 616–17 (1840)).
      3
       Heller involved, in part, various prohibitions in the District of
Columbia that (i) made it a crime to carry an unregistered firearm,
(ii) prohibited the registration of handguns, and (iii) required a license to
carry a handgun. Heller, 554 U.S. at 574–75. The Supreme Court did not
review these prohibitions in isolation, but instead concluded that the
various prohibitions together “totally ban[ned] handgun possession in the
home.” Id. at 628.
88             PERUTA V. CTY. OF SAN DIEGO

Accordingly, we cannot ignore the context surrounding the
counties’ concealed carry prohibitions.

                              II

    During the pendency of these appeals, California’s
underlying statutory scheme changed. At the time the district
courts issued their decisions, California permitted unloaded
open carry. However, under the current scheme, open carry
(loaded and unloaded) is prohibited. See Dissent 68–69.
Further, as noted by the dissent, the district courts did not
have the benefit of our recent decisions in Jackson, 746 F.3d
953 and United States v. Chovan, 735 F.3d 1127 (9th Cir.
2013). See Dissent 71.

    We have consistently concluded that, when confronted
with an intervening change in law, the better approach would
be to remand for the district court to consider the case under
the new legal framework. See, e.g., Betz v. Trainer Wortham
& Co., 610 F.3d 1169, 1171 (9th Cir. 2010) (discussing why
“remand is the better procedure” when an intervening change
in the law required further analysis of the facts of the case);
Baker v. Hazelwood (In re Exxon Valdez), 270 F.3d 1215,
1241 (9th Cir. 2001) (noting that, in cases where there is an
intervening change in the law, it will often be “the better
approach” to remand for the district court to “apply the
appropriate standards”); White Mountain Apache Tribe v.
Ariz., Dep’t of Game & Fish, 649 F.2d 1274, 1285–86 (9th
Cir. 1981) (“This court may remand a case to the district
court for further consideration when new cases or laws that
are likely to influence the decision have become effective
after the initial consideration.”).
              PERUTA V. CTY. OF SAN DIEGO                  89

    Of course, we have discretion to determine “what
questions may be taken up and resolved for the first time on
appeal.” Singleton v. Wulff, 428 U.S. 106, 121 (1976). We
typically feel most comfortable resolving such an issue when
it has nonetheless been “extensively litigated in the district
court” or “where the proper resolution is beyond any doubt.”
Beck v. City of Upland, 527 F.3d 853, 867 (9th Cir. 2008)
(quoting Golden Gate Hotel Ass’n v. City & Cty. of San
Francisco, 18 F.3d 1482, 1487 (9th Cir. 1994)). However,
neither circumstance is present here.         The issue at
hand—whether the counties’ licensing scheme for concealed
carry violates the Second Amendment in light of California’s
restrictions on open carry—was not litigated in the district
courts. Further, as is apparent from the various opposing
views of my colleagues, proper resolution of this issue is not
beyond any doubt.

    Indeed, we would benefit greatly from the district courts’
expertise in developing the record and applying the
appropriate standards in light of California’s significant
intervening change in its legal framework. I agree that the
“challenged law burdens conduct protected by the Second
Amendment.” Chovan, 735 F.3d at 1136. I would therefore
remand to allow the district courts to initially determine and
“apply an appropriate level of scrutiny.” Id.

   Accordingly, I dissent.